UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02679 DAVIS SERIES, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2012 Date of reporting period: December 31, 2012 ITEM 1. REPORT TO STOCKHOLDERS DAVIS SERIES, INC. Table of Contents Shareholder Letter 2 Management's Discussion of Fund Performance: Davis Opportunity Fund 3 Davis Government Bond Fund 5 Davis Financial Fund 7 Davis Appreciation & Income Fund 9 Davis Real Estate Fund 11 Fund Overview: Davis Opportunity Fund 13 Davis Government Bond Fund 15 Davis Government Money Market Fund 16 Davis Financial Fund 17 Davis Appreciation & Income Fund 18 Davis Real Estate Fund 20 Expense Example 22 Schedule of Investments: Davis Opportunity Fund 25 Davis Government Bond Fund 29 Davis Government Money Market Fund 32 Davis Financial Fund 34 Davis Appreciation & Income Fund 36 Davis Real Estate Fund 40 Statements of Assets and Liabilities 43 Statements of Operations 45 Statements of Changes in Net Assets 46 Notes to Financial Statements 48 Financial Highlights 61 Report of Independent Registered Public Accounting Firm 67 Federal Income Tax Information 68 Privacy Notice and Householding 69 Directors and Officers 70 This Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis Series, Inc. prospectus, which contains more information about investment strategies, risks, charges, and expenses. Please read the prospectus carefully before investing or sending money. Shares of Davis Funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds. A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q and Form N-MFP The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. In addition, Davis Government Money Market Fund files its complete schedule of portfolio holdings with the SEC for each month end on Form N-MFP. The Funds’ Form N-Q and Davis Government Money Market Fund’s Form N-MFP are available without charge, upon request, by calling 1-800-279-0279, on the Funds’ website at www.davisfunds.com, and on the SEC’s website at www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. DAVIS SERIES, INC. Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors of Davis Funds recognize the importance of candid, thorough, and regular communication with our shareholders. In our Annual and Semi-Annual Reports we include all of the required quantitative information such as audited financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution. Also included is a list of positions opened and closed. In addition, we produce a Manager Commentary for certain funds, which is published semi-annually. In this commentary, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook. You may obtain a copy of the current Manager Commentary either on our website, www.davisfunds.com, or by calling 1-800-279-0279. We thank you for your continued trust. We will do our best to earn it in the years ahead. Sincerely, Christopher C. Davis President February 1, 2013 2 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS OPPORTUNITY FUND Performance Overview Davis Opportunity Fund’s Class A shares delivered a total return on net asset value of 12.18% for year ended December 31, 2012. Over the same time period, the Russell 3000® Index (“Index”) returned 16.42%. The Index turned in a strong performance with individual sectors1 within the Index increasing by as much as 27% (Financials) or as little as 2% (Utilities). The sectors within the Index that turned in the strongest performance over the year were Financials and Consumer Discretionary. The sectors within the Index that turned in the weakest performance (but still positive) were Utilities and Energy. Factors Impacting the Fund’s Performance Financial companies were the most important contributor2 to the Fund’s absolute performance, but were also the most important detractor from performance relative to the Index. The Fund’s Financial companies under-performed the corresponding sector within the Index, but benefited from a higher relative average weighting in this stronger performing sector. Wells Fargo3 and Berkshire Hathaway were among the most important contributors to performance. CETIP was among the most important detractors from performance. Consumer Discretionary companies contributed to the Fund’s absolute performance, but detracted from relative performance. The Fund’s Consumer Discretionary companies under-performed the corresponding sector within the Index and had an approximately equal relative average weighting in this stronger performing sector. Walt Disney, Netflix, Vipshop Holdings, and Compagnie Financiere Richemont were among the most important contributors to performance. Groupon was the single most important detractor from performance. Information Technology companies also contributed to the Fund’s absolute performance, but detracted from relative performance. The Fund’s Information Technology companies under-performed the corresponding sector within the Index and also had a higher relative average weighting. Google was among the most important contributors to performance. Hewlett-Packard, Intel, Angie’s List, and Nokia Oyj were among the most important detractors from performance. Energy companies were the most important contributor to relative performance. The Fund’s Energy companies out-performed the corresponding sector within the Index and also benefited from a lower relative average weighting in this weaker performing sector. Consumer Staple companies were also an important contributor to the Fund’s performance. The Fund’s Consumer Staple companies out-performed the corresponding sector within the Index and had a higher relative average weighting. CVS Caremark was among the most important contributors to performance. The Fund had approximately 11% of its net assets invested in foreign companies at December 31, 2012. As a whole, those companies out-performed the domestic companies held by the Fund. Davis Opportunity Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis Opportunity Fund’s principal risks are: stock market risk, manager risk, common stock risk, under $10 billion market capitalization risk, foreign country risk, emerging market risk, foreign currency risk, trading markets and depositary receipts risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Russell 3000®Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS OPPORTUNITY FUND- (CONTINUED) Comparison of a $10,000 investment in Davis Opportunity Fund Class A versus the Russell 3000® Indexover 10 years for an investment made on December 31, 2002 Average Annual Total Return for periods ended December 31, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 12.18% (0.28)% 7.05% 9.42% 12/01/94 1.02% 1.02% Class A - with sales charge 6.83% (1.25)% 6.54% 9.12% 12/01/94 1.02% 1.02% Class B†, ** 7.03% (1.61)% 6.44% 10.64% 05/01/84 2.01% 2.01% Class C** 10.23% (1.07)% 6.22% 4.50% 08/15/97 1.82% 1.82% Class Y 12.40% 0.01% 7.39% 5.27% 09/18/97 0.77% 0.77% Russell 3000® Index*** 16.42% 2.04% 7.68% 8.75% The Russell 3000® Index measures the performance of the 3,000 largest companies based on total market capitalization, which represents approximately 98% of the investable U.S. equity market. Investments cannot be made directly in the Index. The performance data for Davis Opportunity Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 12/01/94. 4 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS GOVERNMENT BOND FUND Performance Overview Davis Government Bond Fund’s Class A shares returned 0.67% on net asset value for the year ended December 31, 2012. Over the same time period, the Citigroup U.S. Treasury/Agency 1-3 Year Index (“Index”) returned 0.48%. The Fund’s investment strategy, under normal circumstances, is to invest exclusively in U.S. Government securities and repurchase agreements, collateralized by U.S. Government securities, with a weighted average maturity of three years or less. Factors Impacting the Fund’s Performance Mortgage-backed securities out-performed both treasuries and agencies over the year ended December 31, 2012. The Fund benefited1 by being more heavily invested in mortgage-backed securities than the Index. Davis Government Bond Fund’s investment objective is current income. There can be no assurance that the Fund will achieve its objective. Davis Government Bond Fund’s principal risks are: variable current income risk, interest rate sensitivity risk, extension and prepayment risk, changes in debt rating risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1A contribution to or detraction from the Fund’s performance is a product both of appreciation or depreciation and weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 5 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS GOVERNMENT BOND FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Government Bond Fund Class A versus the Citigroup U.S. Treasury/Agency 1-3 Year Index over 10 years for an investment made on December 31, 2002 Average Annual Total Return for periods ended December 31, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 0.67% 2.47% 2.27% 4.01% 12/01/94 0.70% 0.70% Class A - with sales charge (4.13)% 1.47% 1.76% 3.72% 12/01/94 0.70% 0.70% Class B†, ** (4.17)% 1.20% 1.74% 5.19% 05/01/84 1.63% 1.63% Class C** (1.14)% 1.64% 1.47% 2.63% 08/19/97 1.57% 1.57% Class Y 1.11% 2.64% 2.43% 3.36% 09/01/98 0.44% 0.44% Citigroup U.S. Treasury/Agency 1-3 Year Index*** 0.48% 2.43% 2.81% 4.59% The Citigroup U.S. Treasury/Agency 1-3 Year Index is a recognized unmanaged index of short-term U.S. Government securities’ performance. Investments cannot be made directly in the Index. The performance data for Davis Government Bond Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 12/01/94. 6 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL FUND Performance Overview Davis Financial Fund’s Class A shares delivered a total return on net asset value of 18.15% for the year ended December 31, 2012. Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 16.00%. Factors Impacting the Fund’s Performance The Fund’s Financial sector holdings under-performed the corresponding sector1 within the Index, but out-performed the Index as a whole. The Financial sector was the strongest performing sector of the Index. The Fund had a limited amount of assets invested in other sectors, which contributed2 to overall performance. Diversified Financial companies were the largest contributor to the Fund’s performance. The Fund’s Diversified Financialcompanies under-performed the corresponding industry group within the Index. American Express3, Visa, Bank of New York Mellon, Brookfield Asset Management, and Goldman Sachs Group were among the most important contributors to performance. Julius Baer Group and First Marblehead were among the most important detractors from performance. Banking companies were the second largest contributor to the Fund’s performance. The Fund’s Banking companies out-performed the corresponding industry group within the Index. Wells Fargo and State Bank of India were among the most important contributors to performance. Insurance companies were also an important contributor to the Fund’s performance. The Fund’s Insurance companies under-performed the corresponding industry group within the Index. Transatlantic Holdings and Everest Re Group were among the most important contributors to performance. Transatlantic Holdings was acquired by Alleghany in March of 2012. Canadian Natural Resources was the single most important detractor from the Fund’s performance during the year. Sino-Forest and Bed Bath & Beyond were also among the most important detractors from the Fund’s performance. The Fund no longer owns Sino-Forest. The Fund had approximately 21% of its net assets invested in foreign companies at December 31, 2012. As a whole, those companies under-performed the domestic companies held by the Fund. Davis Financial Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis Financial Fund’s principal risks are: stock market risk, manager risk, common stock risk, concentrated portfolio risk, financial services risk, focused portfolio risk, foreign country risk, emerging market risk, foreign currency risk, trading markets and depositary receipts risk, under $10 billion market capitalization risk, interest rate sensitivity risk, credit risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. Davis Financial Fund concentrates its investments in the financial sector, and it may be subject to greater risks than a fund that does not concentrate its investments in a particular sector. The Fund’s investment performance, both good and bad, is expected to reflect the economic performance of the financial sector more than a fund that does not concentrate its portfolio. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 7 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Financial Fund Class A versus the Standard & Poor’s 500® Indexover 10 years for an investment made on December 31, 2002 Average Annual Total Return for periods ended December 31, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 18.15% (1.03)% 5.87% 11.21% 05/01/91 0.91% 0.91% Class A - with sales charge 12.56% (1.99)% 5.36% 10.96% 05/01/91 0.91% 0.91% Class B†, ** 12.81% (2.43)% 5.18% 9.57% 12/27/94 2.09% 2.09% Class C** 16.04% (1.92)% 4.94% 4.16% 08/12/97 1.84% 1.84% Class Y 18.33% (0.91)% 6.02% 6.15% 03/10/97 0.72% 0.72% S&P 500® Index*** 16.00% 1.66% 7.10% 8.50% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Financial Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 05/01/91. 8 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS APPRECIATION & INCOME FUND Performance Overview Davis Appreciation & Income Fund’s Class A shares delivered a total return on net asset value of 8.44% for the year ended December 31, 2012. Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 16.00%. Common and preferred stocks strongly out-performed fixed income investments and this accounted for the majority of the Fund’s under-performance versus the Index. The sectors1 within the Index that turned in the strongest performance over the year were Financials and Consumer Discretionary. The sectors within the Index that turned in the weakest performance (but still positive) were Utilities and Energy. Factors Impacting the Fund’s Performance The Fund’s common and preferred stock holdings were the most important contributor2 to the Fund’s performance although, on balance, they lagged behind the Index. Financial and Industrial companies were the two most important contributors to the Fund’s performance. The Fund’s Financial and Industrial companies both out-performed the corresponding sectors within the Index. The Fund’s stock holdings in Bank of America3, Citigroup, Quanta Services, and Masco were among the most important contributors to performance. Among the Fund’s common and preferred stock holdings, Material and Energy companies were the two most important detractors from the Fund’s performance. The Fund’s Material and Energy companies both under-performed the corresponding sectors within the Index. The Fund’s common stock holdings in Molycorp, Nabors Industries, and Devon Energy were among the most important detractors from performance. The Fund’s corporate and convertible bond holdings contributed to the Fund’s performance, but under-performed the Index. Among the most important contributors to performance were convertible bond holdings in Forest City Enterprises and United Rentals. Among the most important detractors from performance were convertible bond holdings in Allegheny Technologies, School Specialty, Tyson Foods, Molycorp, and Intel. Other important contributors to the Fund’s performance included common stock holdings in News Corp., Whole Foods Market, Valeant Pharmaceuticals International, and Universal Health Services. Other important detractors from performance included the Fund’s common stock holdings in Kohl’s and School Specialty. Davis Appreciation & Income Fund’s investment objective is total return through a combination of growth and income. There can be no assurance that the Fund will achieve its objective. Davis Appreciation & Income Fund’s principal risks are: stock market risk, manager risk, common stock risk, convertible securities risk, under $10 billion market capitalization risk, foreign country risk, headline risk, fees and expenses risk, interest rate sensitivity risk, extension and prepayment risk, credit risk, changes in debt rating risk, variable current income risk, overburdened issuers risk, priority risk, and difficult to resell risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 9 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS APPRECIATION & INCOME FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Appreciation & Income Fund Class A versus the Standard & Poor’s 500® Indexover 10 years for an investment made on December 31, 2002 Average Annual Total Return for periods ended December 31, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 8.44% 1.15% 6.54% 8.03% 05/01/92 0.95% 0.95% Class A - with sales charge 3.30% 0.17% 6.03% 7.77% 05/01/92 0.95% 0.95% Class B†, ** 3.39% (0.15)% 5.87% 7.48% 02/03/95 1.89% 1.89% Class C** 6.54% 0.34% 5.65% 3.84% 08/12/97 1.75% 1.75% Class Y 8.62% 1.38% 6.78% 6.35% 11/13/96 0.75% 0.75% S&P 500® Index*** 16.00% 1.66% 7.10% 8.34% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalization, and represents approximately two-thirds of the total market value of all domestic common stocks. Investments cannot be made directly in the Index. The performance data for Davis Appreciation & Income Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 05/01/92. 10 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE FUND Performance Overview Davis Real Estate Fund’s Class A shares delivered a total return on net asset value of 16.86% for the year ended December 31, 2012. Over the same time period, the Wilshire U.S. Real Estate Securities Index(“Index”) returned 17.55%. The Index’s sub-industries1 turned in a strong performance, increasing by as much as 30% (Industrial REITs) or as little as 2% (Hotels, Resorts & Cruises Lines). Industrial REITs and Retail REITs turned in the strongest performances while Hotels, Resorts & Cruise Lines and Residential REITs turned in the weakest (but still positive) performances. Factors Impacting the Fund’s Performance Retail REITs were the most important contributor2 to the Fund’s absolute performance. The Fund’s Retail REITs performed in-line with the corresponding sub-industry within the Index, but a lower relative average weighting in this stronger performing sub-industry detracted from performance relative to the Index. Simon Property Group3 and DDR were among the most important contributors to performance. Taubman Centers was among the weakest performers, turning in a small positive performance. The Fund had more invested in Office REITs than in any other sub-industry and they were another important contributor to the Fund’s absolute performance. The Fund’s Office REITs out-performed the corresponding sub-industry within the Index, but a higher relative average weighting compared to the Index detracted from relative performance. Coresite Realty, Alexandria Real Estate Equities, and Brandywine Realty Trust were among the most important contributors to performance. DuPont Fabros Technology was among the most important detractors from performance. The Fund no longer owns Coresite Realty. Other important contributors to the Fund’s performance were Forest City Enterprises, Weyerhaeuser, and DCT Industrial Trust. HCP and LaSalle Hotel Properties detracted from the Fund’s performance. The Fund no longer owns Weyerhaeuser. Davis Real Estate Fund’s investment objective is total return through a combination of growth and income. There can be no assurance that the Fund will achieve its objective. Davis Real Estate Fund’s principal risks are: stock market risk, manager risk, common stock risk, concentrated portfolio risk, real estate risk, focused portfolio risk, foreign country risk, under $10 billion market capitalization risk, variable current income risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. Davis Real Estate Fund concentrates its investments in the real estate sector, and it may be subject to greater risks than a fund that does not concentrate its investments in a particular sector. The Fund’s investment performance, both good and bad, is expected to reflect the economic performance of the real estate sector much more than a fund that does not concentrate its portfolio. Davis Real Estate Fund is allowed to focus its investments in fewer companies, and it may be subject to greater risks than a more diversified fund that is not allowed to focus its investments in a few companies. Should the portfolio manager determine that it is prudent to focus the Fund’s portfolio in a few companies, the Fund’s investment performance, both good and bad, is expected to reflect the economic performance of its more focused portfolio. 1The companies included in the Wilshire U.S. Real Estate Securities Index are divided into eight sub-industries. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 11 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Real Estate Fund Class A versus the Standard & Poor’s 500® Index and the Wilshire U.S. Real Estate Securities Index over 10 years for an investment made on December 31, 2002 Average Annual Total Return for periods ended December 31, 2012 Fund & Benchmark Indices 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 16.86% 1.49% 9.81% 10.00% 01/03/94 1.01% 1.01% Class A - with sales charge 11.31% 0.51% 9.27% 9.72% 01/03/94 1.01% 1.01% Class B†, ** 11.60% 0.03% 9.17% 9.76% 12/27/94 2.11% 2.11% Class C** 14.90% 0.66% 8.96% 6.83% 08/13/97 1.86% 1.86% Class Y 17.14% 1.82% 10.19% 9.26% 11/08/96 0.76% 0.76% S&P 500® Index*** 16.00% 1.66% 7.10% 8.13% Wilshire U.S. Real Estate Securities Index*** 17.55% 5.08% 11.65% 10.58% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalization, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The Wilshire U.S. Real Estate Securities Index is a broad measure of the performance of publicly traded real estate securities. It reflects no deduction for fees or expenses. Investments cannot be made directly in the Index. The performance data for Davis Real Estate Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 01/03/94. 12 DAVIS SERIES, INC. Fund Overview DAVIS OPPORTUNITY FUND December 31, 2012 Portfolio Composition Industry Weightings (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Stock Holdings) Fund Russell 3000® Common Stock (U.S.) 82.45% Information Technology 22.45% 18.12% Common Stock (Foreign) 11.43% Insurance 8.99% 3.80% Stock Warrants 0.62% Capital Goods 7.73% 8.27% Short-Term Investments 6.50% Retailing 7.27% 4.21% Other Assets & Liabilities (1.00)% Health Care 6.64% 12.08% 100.00% Food, Beverage & Tobacco 5.70% 5.19% Diversified Financials 5.63% 5.93% Banks 5.45% 3.31% Food & Staples Retailing 5.29% 2.02% Transportation 5.12% 1.84% Media 4.55% 3.61% Other 4.54% 16.56% Energy 4.43% 9.91% Materials 3.47% 4.06% Commercial & Professional Services 2.74% 1.09% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/12 Net Assets) Google Inc., Class A Software & Services 7.84% Berkshire Hathaway Inc., Class B Property & Casualty Insurance 4.85% Walt Disney Co. Media 4.30% PACCAR Inc. Capital Goods 3.23% Netflix Inc. Retailing 3.20% Wells Fargo & Co. Commercial Banks 3.15% Coca-Cola Co. Food, Beverage & Tobacco 2.88% Nielsen Holdings N.V. Commercial & Professional Services 2.59% Kuehne & Nagel International AG Transportation 2.53% Sigma-Aldrich Corp. Materials 2.53% 13 DAVIS SERIES, INC. Fund Overview DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2012 New Positions Added (01/01/12-12/31/12) (Highlighted positions are those greater than 1.00% of the Fund’s 12/31/12 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/12 Net Assets Air Products and Chemicals, Inc. Materials 03/22/12 0.75% Angie's List Inc. Software & Services 05/15/12 1.48% Brazil Pharma S.A. Food & Staples Retailing 06/22/12 1.10% CETIP S.A. - Mercados Organizados Capital Markets 02/28/12 0.70% Cummins Inc. Capital Goods 06/14/12 0.60% Diageo PLC Food, Beverage & Tobacco 05/24/12 0.60% Expeditors International of Washington, Inc. Transportation 04/05/12 1.35% Noble Energy, Inc. Energy 06/14/12 0.44% Nokia Oyj, ADR Technology Hardware & Equipment 01/13/12 0.41% Plains Exploration & Production Co. Energy 06/14/12 – Tiffany & Co. Retailing 01/23/12 1.30% Vipshop Holdings Ltd., ADS Retailing 03/23/12 0.88% Positions Closed (01/01/12-12/31/12) (Gains and losses greater than $2,000,000 are highlighted) Date of Realized Security Industry Final Sale Gain (Loss) ABB Ltd., ADR Capital Goods 04/17/12 $ 420,259 Alleghany Corp. Reinsurance 10/18/12 2,417,690 Banco Santander Brasil S.A., ADS Commercial Banks 02/22/12 Bank of New York Mellon Corp. Capital Markets 02/22/12 Bankrate Inc. Software & Services 02/02/12 1,635,199 Blount International, Inc. Capital Goods 05/24/12 915,940 Expedia, Inc. Retailing 03/13/12 1,389,379 Grupo Televisa S.A.B., ADR Media 06/08/12 News Corp., Class A Media 08/21/12 1,191,788 Pentair, Inc. Capital Goods 04/17/12 721,358 Plains Exploration & Production Co. Energy 12/05/12 352,143 RPX Corp. Commercial & Professional Services 04/24/12 Schindler Holding AG - Participation Certificate Capital Goods 05/22/12 247,414 Sherwin-Williams Co. Materials 04/24/12 4,290,874 Sino-Forest Corp. Materials 07/10/12 Transatlantic Holdings, Inc. Reinsurance 03/06/12 144,063 TripAdvisor Inc. Retailing 03/01/12 969,047 Visa Inc., Class A Diversified Financial Services 02/17/12 388,596 14 DAVIS SERIES, INC. Fund Overview DAVIS GOVERNMENT BOND FUND December 31, 2012 Portfolio Composition Industry Weightings (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Fixed Income) Fixed Income 95.44% Collateralized Mortgage Obligations 75.26% Short-Term Investments 3.85% Fannie Mae Mortgage Pools 19.72% Other Assets & Liabilities 0.71% Freddie Mac Mortgage Pools 2.28% 100.00% Ginnie Mae Mortgage Pools 2.26% Government Agency Notes 0.28% Other Agencies 0.20% 100.00% Top 10 Fixed Income Holdings (% of Fund’s 12/31/12 Net Assets) Fannie Mae, 2.50%, 11/01/22, Pool No. AQ4765 Fannie Mae Mortgage Pools 3.43% Ginnie Mae, 2.00%, 11/16/27 Collateralized Mortgage Obligations 3.40% Fannie Mae, 2.00%, 01/25/28 Collateralized Mortgage Obligations 3.39% Freddie Mac, 4.00%, 12/15/40 Collateralized Mortgage Obligations 3.34% Fannie Mae, 3.50%, 12/25/31 Collateralized Mortgage Obligations 3.32% Freddie Mac, 4.50%, 02/15/19 Collateralized Mortgage Obligations 3.11% Freddie Mac, 3.00%, 03/15/26 Collateralized Mortgage Obligations 2.95% Freddie Mac, 4.00%, 01/15/38 Collateralized Mortgage Obligations 2.87% Ginnie Mae, 3.536%, 09/16/35 Collateralized Mortgage Obligations 2.58% Ginnie Mae, 2.7166%, 02/16/44 Collateralized Mortgage Obligations 2.52% 15 DAVIS SERIES, INC. Fund Overview DAVIS GOVERNMENT MONEY MARKET FUND December 31, 2012 Portfolio Composition Maturity Diversification (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Portfolio Holdings) Repurchase Agreements 36.73% 0-30 Days 76.24% Federal Home Loan Bank 31.87% 31-90 Days 9.47% Federal Farm Credit Bank 8.15% 91-180 Days 10.79% Freddie Mac 7.02% 181-397 Days 3.50% Private Export Funding 5.51% 100.00% Fannie Mae 2.46% Other Agencies 0.70% FDIC Structured Sale Guaranteed Notes 0.37% Other Assets & Liabilities 7.19% 100.00% The maturity dates of floating rate securities used in the Maturity Diversification chart are considered to be the effective maturities, based on the reset dates of the securities’ variable rates. See the Fund’s Schedule of Investments for a listing of the floating rate securities. 16 DAVIS SERIES, INC. Fund Overview DAVIS FINANCIAL FUND December 31, 2012 Portfolio Composition Industry Weightings (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Stock Holdings) Fund S&P 500® Common Stock (U.S.) 79.29% Diversified Financials 42.90% 6.45% Common Stock (Foreign) 21.23% Insurance 29.45% 3.99% Other Assets & Liabilities (0.52)% Banks 17.78% 2.84% 100.00% Energy 3.15% 10.94% Food & Staples Retailing 2.95% 2.35% Information Technology 2.36% 18.96% Retailing 1.41% 4.13% Health Care ­– 12.38% Capital Goods – 7.80% Food, Beverage & Tobacco – 5.91% Other ­– 24.25% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/12 Net Assets) American Express Co. Consumer Finance 10.81% Wells Fargo & Co. Commercial Banks 9.06% Bank of New York Mellon Corp. Capital Markets 5.97% State Bank of India Ltd., GDR Commercial Banks 5.90% Markel Corp. Property & Casualty Insurance 5.66% Loews Corp. Multi-line Insurance 5.62% Oaktree Capital Group LLC, Class A Capital Markets 5.21% Julius Baer Group Ltd. Capital Markets 5.01% Alleghany Corp. Reinsurance 4.91% American International Group, Inc. Multi-line Insurance 4.89% New Positions Added (01/01/12-12/31/12) (Highlighted positions are those greater than 4.00% of the Fund’s 12/31/12 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/12 Net Assets American International Group, Inc. Multi-line Insurance 10/24/12 4.89% Google Inc., Class A Software & Services 04/16/12 2.37% PNC Financial Services Group, Inc. Commercial Banks 01/18/12 – Positions Closed (01/01/12-12/31/12) (Gains and losses greater than $5,000,000 are highlighted) Security Industry Date of Final Sale Realized Gain(Loss) Banco Santander Brasil S.A., ADS Commercial Banks 02/22/12 $ PNC Financial Services Group, Inc. Commercial Banks 02/22/12 145,235 RHJ International Diversified Financial Services 02/15/12 RHJ International, 144A Diversified Financial Services 02/23/12 Sino-Forest Corp. Materials 07/10/12 T. Rowe Price Group Inc. Capital Markets 02/24/12 Transatlantic Holdings, Inc. Reinsurance 03/06/12 17 DAVIS SERIES, INC. Fund Overview DAVIS APPRECIATION & INCOME FUND December 31, 2012 Portfolio Composition Industry Weightings (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Long-Term Portfolio) Fund S&P 500® Common Stock (U.S.) 61.11% Materials 13.69% 3.61% Common Stock (Foreign) 3.20% Capital Goods 13.11% 7.80% Convertible Bonds 26.89% Diversified Financials 10.35% 6.45% Convertible Preferred Stock 6.14% Energy 10.26% 10.94% Corporate Bonds (U.S.) 2.08% Real Estate 9.14% 2.25% Corporate Bonds (Foreign) 0.32% Information Technology 8.90% 18.96% Other Assets & Liabilities 0.26% Health Care 7.30% 12.38% 100.00% Food Beverage & Tobacco 5.84% 5.91% Retailing 5.70% 4.13% Utilities 4.03% 3.42% Commercial & Professional Services 3.04% 0.67% Media 2.82% 3.54% Food & Staples Retailing 2.39% 2.35% Consumer Services 1.81% 1.86% Other 1.62% 15.73% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/12 Net Assets) Tyson Foods, Inc., Conv. Sr. Notes, 3.25%, 10/15/13 Food, Beverage & Tobacco 4.40% Citigroup Inc. Diversified Financial Services 4.33% Intel Corp., Conv. Jr. Sub. Deb., 3.25%, 08/01/39 Semiconductors & Semiconductor Equipment 4.07% Quanta Services, Inc. Capital Goods 4.02% Kohl's Corp. Retailing 3.93% Universal Health Services, Inc., Class B Health Care Equipment & Services 3.76% Transocean Ltd. Energy 3.69% Forest City Enterprises, Inc., Conv. Sr. Notes, 3.625%, 10/15/14 Real Estate 3.55% Devon Energy Corp. Energy 3.49% United Rentals, Inc., Conv. Sr. Notes, 4.00%, 11/15/15 Capital Goods 3.45% 18 DAVIS SERIES, INC. Fund Overview DAVIS APPRECIATION & INCOME FUND - (CONTINUED) December 31, 2012 New Positions Added (01/01/12-12/31/12) (Highlighted positions are those greater than 1.50% of the Fund’s 12/31/12 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/12 Net Assets Molycorp, Inc. Materials 01/13/12 0.63% Molycorp, Inc., 144A Sr. Notes, 10.00%, 06/01/20 Materials 05/18/12 0.81% Molycorp, Inc., Conv. Sr. Notes, 3.25%, 06/15/16 Materials 03/26/12 1.41% Molycorp, Inc., Conv. Sr. Notes, 6.00%, 09/01/17 Materials 08/17/12 1.56% Positions Closed (01/01/12-12/31/12) (Gains and losses greater than $1,000,000 are highlighted) Security Industry Date of Final Sale Realized Gain (Loss) Best Buy Co., Inc., Conv. Sub., 2.25%, 01/15/22 Retailing 01/17/12 $ Citigroup Capital XII, 8.50%, TRUPS, Pfd. Diversified Financial Services 06/13/12 Forest City Enterprises, Inc., Class A Real Estate 03/01/12 Sealed Air Corp. Materials 08/17/12 Transocean Inc., Conv. Sr. Notes, 1.50%, 12/15/37 Energy 12/17/12 United Rentals Trust I, 6.50%, Conv. Pfd. Capital Goods 02/08/12 19 DAVIS SERIES, INC. Fund Overview DAVIS REAL ESTATE FUND December 31, 2012 Portfolio Composition Industry Weightings (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Long-Term Portfolio) Wilshire U.S. Real Estate Fund Securities Index Common Stock 81.58% Office REITs 29.01% 14.55% Preferred Stock 9.56% Residential REITs 22.09% 18.31% Convertible Bonds 3.67% Specialized REITs 18.16% 27.82% Short-Term Investments 5.14% Retail REITs 16.95% 25.72% Other Assets & Liabilities 0.05% Industrial REITs 6.50% 5.04% 100.00% Real Estate Operating Companies 3.82% 1.55% Diversified REITs 3.47% 6.65% Hotels, Resorts & Cruise Lines – 0.36% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/12 Net Assets) American Campus Communities, Inc. Residential REITs 5.25% Simon Property Group, Inc. Retail REITs 5.03% Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Office REITs 4.76% Rayonier Inc. Specialized REITs 3.48% Vornado Realty Trust Diversified REITs 3.29% Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29 Office REITs 3.12% AvalonBay Communities, Inc. Residential REITs 3.11% Forest City Enterprises, Inc., Class A Real Estate Operating Companies 3.07% Digital Realty Trust, Inc. Office REITs 3.02% Ventas, Inc. Specialized REITs 2.85% 20 DAVIS SERIES, INC. Fund Overview DAVIS REAL ESTATE FUND - (CONTINUED) December 31, 2012 New Positions Added (01/01/12-12/31/12) (Highlighted positions are those greater than 2.00% of the Fund’s 12/31/12 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/12 Net Assets American Tower Corp. Specialized REITs 01/05/12 1.75% BRE Properties, Inc. Residential REITs 11/01/12 2.58% DuPont Fabros Technology Inc., 7.625%, Series B, Pfd. Office REITs 01/13/12 0.42% Home Properties, Inc. Residential REITs 04/23/12 1.00% Host Hotels & Resorts Inc. Specialized REITs 01/13/12 2.51% LaSalle Hotel Properties Specialized REITs 07/20/12 1.65% Potlatch Corp. Specialized REITs 04/27/12 – Prologis, Inc. Industrial REITs 01/06/12 – Sunstone Hotel Investors, Inc. Specialized REITs 01/13/12 – Taubman Centers, Inc. Retail REITs 06/25/12 1.02% Taubman Centers, Inc., 6.50%, Series J, Pfd. Retail REITs 08/03/12 0.35% Weyerhaeuser Co. Specialized REITs 04/27/12 – Positions Closed (01/01/12-12/31/12) (Gains and losses greater than $1,000,000 are highlighted) Date of Realized Security Industry Final Sale Gain (Loss) Coresite Realty Corp. Office REITs 10/15/12 $ CubeSmart Specialized REITs 06/29/12 Plum Creek Timber Co., Inc. Specialized REITs 06/27/12 (45,741) Potlatch Corp. Specialized REITs 09/17/12 Prologis, Inc. Industrial REITs 05/17/12 SL Green Operating Partnership L.P., 144A Conv. Sr. Notes, 3.00%, 03/30/27 Office REITs 03/30/12 Sunstone Hotel Investors, Inc. Specialized REITs 06/08/12 Weyerhaeuser Co. Specialized REITs 10/03/12 21 DAVIS SERIES, INC. Expense Example Example As a shareholder of each Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and contingent deferred sales charges on redemptions; and (2) ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended December 31, 2012. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses. You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end or contingent deferred sales charges (loads). Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 22 DAVIS SERIES, INC. Expense Example – (Continued) Beginning Account Value Ending Account Value Expenses Paid During Period* (07/01/12) (12/31/12) (07/01/12-12/31/12) Davis Opportunity Fund Class A (annualized expense ratio 1.00%**) Actual Hypothetical Class B (annualized expense ratio 2.00%**) Actual Hypothetical Class C (annualized expense ratio 1.81%**) Actual Hypothetical Class Y (annualized expense ratio 0.73%**) Actual Hypothetical Davis Government Bond Fund Class A (annualized expense ratio 0.73%**) Actual Hypothetical Class B (annualized expense ratio 1.65%**) Actual Hypothetical Class C (annualized expense ratio 1.58%**) Actual Hypothetical Class Y (annualized expense ratio 0.44%**) Actual Hypothetical Davis Government Money Market Fund Class A, B, C, and Y (annualized expense ratio 0.21%**) Actual Hypothetical Davis Financial Fund Class A (annualized expense ratio 0.90%**) Actual Hypothetical Class B (annualized expense ratio 2.05%**) Actual Hypothetical Class C (annualized expense ratio 1.83%**) Actual Hypothetical Class Y (annualized expense ratio 0.71%**) Actual Hypothetical 23 DAVIS SERIES, INC. Expense Example – (Continued) Beginning Account Value Ending Account Value Expenses Paid During Period* (07/01/12) (12/31/12) (07/01/12-12/31/12) Davis Appreciation & Income Fund Class A (annualized expense ratio 0.94%**) Actual Hypothetical Class B (annualized expense ratio 1.89%**) Actual Hypothetical Class C (annualized expense ratio 1.75%**) Actual Hypothetical Class Y (annualized expense ratio 0.75%**) Actual Hypothetical Davis Real Estate Fund Class A (annualized expense ratio 1.03%**) Actual Hypothetical Class B (annualized expense ratio 2.07%**) Actual Hypothetical Class C (annualized expense ratio 1.84%**) Actual Hypothetical Class Y (annualized expense ratio 0.74%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class's annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of certain reimbursements and/or waivers from the Adviser. 24 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND December 31, 2012 Shares Value (Note 1) COMMON STOCK – (93.88%) CONSUMER DISCRETIONARY – (13.41%) Consumer Durables & Apparel – (2.24%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas N.V.(Netherlands) Media – (4.30%) Walt Disney Co. Retailing – (6.87%) Groupon, Inc.* Netflix Inc.* Tiffany & Co. Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (11.77%) Food & Staples Retailing – (5.00%) Brazil Pharma S.A.(Brazil) CVS Caremark Corp. Sysco Corp. Wal-Mart Stores, Inc. Food, Beverage & Tobacco – (5.38%) Coca-Cola Co. Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands) Kellogg Co. Philip Morris International Inc. Household & Personal Products – (1.39%) Procter & Gamble Co. Total Consumer Staples ENERGY – (4.18%) Exxon Mobil Corp. Noble Energy, Inc. Schlumberger Ltd. Total Energy FINANCIALS – (18.34%) Banks – (4.53%) Commercial Banks – (4.53%) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (5.32%) Capital Markets – (3.92%) CETIP S.A. - Mercados Organizados(Brazil) Charles Schwab Corp. 25 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2012 Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Capital Markets – (Continued) Oaktree Capital Group LLC, Class A $ Diversified Financial Services – (1.40%) JPMorgan Chase & Co. Insurance – (8.49%) Multi-line Insurance – (0.73%) Loews Corp. Property & Casualty Insurance – (7.76%) Berkshire Hathaway Inc., Class B* Chubb Corp. Markel Corp.* Total Financials HEALTH CARE – (6.28%) Health Care Equipment & Services – (2.90%) IDEXX Laboratories, Inc.* Medtronic, Inc. Pharmaceuticals, Biotechnology & Life Sciences – (3.38%) Agilent Technologies, Inc. Eli Lilly and Co. Johnson & Johnson Techne Corp. Total Health Care INDUSTRIALS – (14.74%) Capital Goods – (7.31%) 3M Co. Cummins Inc. Deere & Co. Emerson Electric Co. PACCAR Inc. Commercial & Professional Services – (2.59%) Nielsen Holdings N.V.* Transportation – (4.84%) Expeditors International of Washington, Inc. FedEx Corp. Kuehne & Nagel International AG(Switzerland) Total Industrials 26 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2012 Shares/Units/Principal Value (Note 1) COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (21.22%) Semiconductors & Semiconductor Equipment – (3.21%) Intel Corp. $ Texas Instruments Inc. Software & Services – (16.97%) Angie's List Inc.* Automatic Data Processing, Inc. Google Inc., Class A* International Business Machines Corp. Microsoft Corp. Oracle Corp. SAP AG, ADR(Germany) Youku Tudou Inc., ADR(China)* Technology Hardware & Equipment – (1.04%) Hewlett-Packard Co. Nokia Oyj, ADR(Finland) Total Information Technology MATERIALS – (3.28%) Air Products and Chemicals, Inc. Sigma-Aldrich Corp. Total Materials TELECOMMUNICATION SERVICES – (0.66%) America Movil S.A.B. de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $296,873,181) STOCK WARRANTS – (0.62%) FINANCIALS – (0.62%) Banks – (0.62%) Commercial Banks – (0.62%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $1,832,211) SHORT-TERM INVESTMENTS – (6.50%) Banc of America Securities LLC Joint Repurchase Agreement, 0.18%, 01/02/13, dated 12/31/12, repurchase value of $10,369,104 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-4.50%, 04/01/42-11/01/42, total market value $10,576,380) $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.27%, 01/02/13, dated 12/31/12, repurchase value of $13,497,202 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%, 09/20/40-10/15/40, total market value $13,766,940) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $23,866,000) 27 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2012 Total Investments – (101.00%) – (Identified cost $322,571,392) – (a) $ Liabilities Less Other Assets – (1.00%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $331,117,827. At December 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 28 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND December 31, 2012 Principal Value (Note 1) GOVERNMENT AGENCY NOTES – (0.26%) Fannie Mae, 4.00%, 01/28/13 $ $ TOTAL GOVERNMENT AGENCY NOTES – (Identified cost $400,207) MORTGAGES – (94.99%) COLLATERALIZED MORTGAGE OBLIGATIONS – (71.82%) Fannie Mae, 4.50%, 01/25/14 Fannie Mae, 5.00%, 03/25/18 Fannie Mae, 4.00%, 01/25/19 Fannie Mae, 4.00%, 02/25/19 Fannie Mae, 4.00%, 07/25/23 Fannie Mae, 4.00%, 11/25/23 Fannie Mae, 2.00%, 01/25/28 Fannie Mae, 3.50%, 12/25/31 Fannie Mae, 3.50%, 09/25/36 Fannie Mae, 0.4097%, 02/25/37(a) Fannie Mae, 0.4597%, 03/25/37(a) Fannie Mae, 0.5597%, 07/25/37(a) Fannie Mae, 0.7097%, 06/25/38(a) Fannie Mae, 4.50%, 12/25/41 Fannie Mae Whole Loan, 5.31%, 08/25/33 Fannie Mae Whole Loan, 5.09%, 11/25/43 Fannie Mae Whole Loan, 6.2468%, 08/25/47(a) Freddie Mac, 3.50%, 01/15/18 Freddie Mac, 4.50%, 05/15/18 Freddie Mac, 4.50%, 07/15/18 Freddie Mac, 4.00%, 10/15/18 Freddie Mac, 4.50%, 02/15/19 Freddie Mac, 5.00%, 05/15/19 Freddie Mac, 4.50%, 09/15/23 Freddie Mac, 3.50%, 02/15/24 Freddie Mac, 1.30%, 03/15/24(a) Freddie Mac, 3.50%, 07/15/24 Freddie Mac, 5.00%, 01/15/25 Freddie Mac, 3.50%, 04/15/25 Freddie Mac, 3.00%, 12/15/25 Freddie Mac, 4.00%, 01/15/26 Freddie Mac, 3.00%, 03/15/26 Freddie Mac, 4.00%, 01/15/28 Freddie Mac, 4.50%, 04/15/32 Freddie Mac, 5.00%, 01/15/34 Freddie Mac, 4.50%, 08/15/36 Freddie Mac, 4.00%, 03/15/37 Freddie Mac, 0.609%, 11/15/37(a) Freddie Mac, 4.00%, 01/15/38 Freddie Mac, 3.00%, 06/15/39 29 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) December 31, 2012 Principal Value (Note 1) MORTGAGES – (CONTINUED) COLLATERALIZED MORTGAGE OBLIGATIONS – (CONTINUED) Freddie Mac, 2.50%, 09/15/40 $ $ Freddie Mac, 4.00%, 12/15/40 Freddie Mac Structured Pass-Through, 6.50%, 02/25/43 Ginnie Mae, 4.50%, 10/20/20 Ginnie Mae, 2.00%, 11/16/27 Ginnie Mae, 4.00%, 11/20/30 Ginnie Mae, 4.00%, 05/20/33 Ginnie Mae, 3.00%, 09/16/34 Ginnie Mae, 3.536%, 09/16/35 Ginnie Mae, 3.421%, 11/16/35 Ginnie Mae, 5.2176%, 12/16/36(a) Ginnie Mae, 6.1266%, 04/20/37(a) Ginnie Mae, 3.00%, 06/20/38 Ginnie Mae, 2.7166%, 02/16/44 Total Collateralized Mortgage Obligations FANNIE MAE POOLS – (18.83%) 4.564%, 01/01/15, Pool No. 725788 6.00%, 09/01/17, Pool No. 665776 4.50%, 03/01/18, Pool No. AJ0354 5.00%, 03/01/18, Pool No. 357369 4.50%, 08/01/18, Pool No. 254833 4.00%, 01/01/19, Pool No. 976841 3.50%, 01/01/21, Pool No. MA0629 2.50%, 11/01/22, Pool No. AQ4765 4.00%, 07/01/25, Pool No. AD7151 2.50%, 10/01/27, Pool No. AP9869 6.50%, 07/01/32, Pool No. 635069 1.894%, 10/01/32, Pool No. 648917 (b) 2.183%, 05/01/35, Pool No. 826242 (b) 2.994%, 01/01/36, Pool No. 848973 (b) 5.617%, 04/01/36, Pool No. 851605 (b) 5.751%, 08/01/37, Pool No. AL2409 (b) 6.00%, 09/01/37, Pool No. 888796 6.50%, 09/01/37, Pool No. AA0924 6.172%, 10/01/37, Pool No. AL1846 (b) Total Fannie Mae Pools FREDDIE MAC POOLS – (2.18%) 5.50%, 12/01/18, Pool No. G11684 5.50%, 06/01/22, Pool No. G12688 4.00%, 05/01/24, Pool No. J09596 2.496%, 12/01/34, Pool No. 1H1238 (b) 2.85%, 04/01/36, Pool No. 848422 (b) Total Freddie Mac Pools 30 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) December 31, 2012 Principal Value (Note 1) MORTGAGES – (CONTINUED) GINNIE MAE POOLS – (2.16%) 5.00%, 10/20/40, Pool No. 783539 $ $ Total Ginnie Mae Pools TOTAL MORTGAGES – (Identified cost $142,147,706) OTHER AGENCIES – (0.19%) Housing Urban Development, 6.00%, 08/01/20 TOTAL OTHER AGENCIES – (Identified cost $280,000) SHORT-TERM INVESTMENTS – (3.85%) Banc of America Securities LLC Joint Repurchase Agreement, 0.18%, 01/02/13, dated 12/31/12, repurchase value of $2,531,025 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-4.50%, 04/01/42-11/01/42, total market value $2,581,620) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.27%, 01/02/13, dated 12/31/12, repurchase value of $3,294,049 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%, 09/20/40-10/15/40, total market value $3,359,880) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $5,825,000) Total Investments – (99.29%) – (Identified cost $148,652,913) – (c) Other Assets Less Liabilities – (0.71%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of December 31, 2012, may change daily or less frequently and are based on indices of market interest rates. For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) The interest rates on adjustable rate securities, shown as of December 31, 2012, may change daily or less frequently and are based on indices of market interest rates. (c) Aggregate cost for federal income tax purposes is $148,652,913. At December 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 31 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND December 31, 2012 Principal Value (Note 1) FANNIE MAE – (2.46%) 3.625%, 02/12/13 $ $ 4.375%, 03/15/13 4.00%, 03/18/13 0.35%, 10/25/13(a) TOTAL FANNIE MAE – (Identified cost $6,422,105) FDIC STRUCTURED SALE GUARANTEED NOTES – (0.37%) Series 2010-L3, Class A-2, 144A, 0.2973%, 01/07/13(b)(c) TOTAL FDIC STRUCTURED SALE GUARANTEED NOTES – (Identified cost $949,954) FEDERAL FARM CREDIT BANK – (8.15%) 4.86%, 01/02/13 0.2603%, 01/25/13(a) 0.176%, 01/28/13(a) 0.196%, 02/20/13(a) 0.196%, 02/21/13(a) 0.25%, 07/23/13 0.1617%, 07/29/13(a) 0.1835%, 08/01/13(a) TOTAL FEDERAL FARM CREDIT BANK – (Identified cost $21,300,249) FEDERAL HOME LOAN BANK – (31.87%) 0.17%, 01/23/13 0.24%, 01/25/13(a) 5.126%, 02/28/13 0.25%, 03/28/13 0.1828%, 04/12/13(a) 0.14%, 04/26/13(a) 0.14%, 05/15/13(a) 0.14%, 06/18/13(a) 0.125%, 06/28/13 0.12%, 07/12/13(a) 0.246%, 07/22/13(a) 0.24%, 08/01/13(a) 0.22%, 08/22/13(a) 0.125%, 08/23/13 0.22%, 09/04/13(a) 0.22%, 09/06/13(a) 0.141%, 09/10/13(a) 0.17%, 11/15/13(a) 0.165%, 01/03/14(a) TOTAL FEDERAL HOME LOAN BANK – (Identified cost $83,264,627) 32 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND - (CONTINUED) December 31, 2012 Principal Value (Note 1) FREDDIE MAC – (7.02%) 1.375%, 01/09/13 $ $ 0.28%, 01/10/13(a) 0.34%, 01/24/13(a) 0.1716%, 03/28/13(c) 0.75%, 03/28/13 1.72%, 04/11/13 4.00%, 06/12/13 0.1845%, 11/04/13(a) TOTAL FREDDIE MAC – (Identified cost $18,346,066) OTHER AGENCIES – (0.70%) FICO Strip, 0.2898%, 03/26/13(c) TOTAL OTHER AGENCIES – (Identified cost $1,832,779) PRIVATE EXPORT FUNDING – (5.51%) Private Export Funding Corp., 3.55%, 04/15/13 TOTAL PRIVATE EXPORT FUNDING – (Identified cost $14,394,822) REPURCHASE AGREEMENTS – (36.73%) Banc of America Securities LLC Joint Repurchase Agreement, 0.18%, 01/02/13, dated 12/31/12, repurchase value of $41,685,417 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-4.50%, 04/01/42-11/01/42, total market value $42,518,700) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.27%, 01/02/13, dated 12/31/12, repurchase value of $54,263,814 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%, 09/20/40-10/15/40, total market value $55,348,260) TOTAL REPURCHASE AGREEMENTS – (Identified cost $95,948,000) Total Investments – (92.81%) – (Identified cost $242,458,602) – (d) Other Assets Less Liabilities – (7.19%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of December 31, 2012, may change daily or less frequently and are based on indices of market interest rates. For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $949,954 or 0.37% of the Fund's net assets as of December 31, 2012. (c) Zero coupon bonds reflect the effective yield on the date of purchase. (d) Aggregate cost for federal income tax purposes is $242,458,602. See Notes to Financial Statements 33 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND December 31, 2012 Shares/Units Value (Note 1) COMMON STOCK – (100.52%) CONSUMER DISCRETIONARY – (1.42%) Retailing – (1.42%) Bed Bath & Beyond Inc.* $ Total Consumer Discretionary CONSUMER STAPLES – (2.97%) Food & Staples Retailing – (2.97%) CVS Caremark Corp. Total Consumer Staples ENERGY – (3.16%) Canadian Natural Resources Ltd.(Canada) Total Energy FINANCIALS – (90.60%) Banks – (17.87%) Commercial Banks – (17.87%) ICICI Bank Ltd., ADR(India) SKBHC Holdings LLC*(a) State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (43.13%) Capital Markets – (26.09%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Oaktree Capital Group LLC, Class A Consumer Finance – (11.01%) American Express Co.(b) First Marblehead Corp.* Diversified Financial Services – (6.03%) Bank of America Corp. Cielo S.A.(Brazil) Visa Inc., Class A Insurance – (29.60%) Multi-line Insurance – (10.51%) American International Group, Inc.* Loews Corp.(b) 34 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND - (CONTINUED) December 31, 2012 Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Property & Casualty Insurance – (9.94%) Markel Corp.* $ Progressive Corp. Reinsurance – (9.15%) Alleghany Corp.* Everest Re Group, Ltd. Total Financials INFORMATION TECHNOLOGY – (2.37%) Software & Services – (2.37%) Google Inc., Class A* Total Information Technology TOTAL COMMON STOCK – (Identified cost $350,287,183) Total Investments – (100.52%) – (Identified cost $350,287,183) – (c) Liabilities Less Other Assets – (0.52%) Net Assets – (100.00%) $ ADR: American Depositary Receipt GDR: Global Depositary Receipt * Non-Income producing security. (a) Restricted Security – See Note 7 of the Notes to Financial Statements. (b) A portion of these securities is pledged to cover unfunded capital commitments at December 31, 2012. (c) Aggregate cost for federal income tax purposes is $355,787,877. At December 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 35 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND December 31, 2012 Shares Value (Note 1) COMMON STOCK – (64.31%) CONSUMER DISCRETIONARY – (8.26%) Consumer Services – (0.16%) School Specialty, Inc.* $ Media – (2.82%) News Corp., Class A Retailing – (5.28%) Amazon.com, Inc.* Kohl's Corp. Total Consumer Discretionary CONSUMER STAPLES – (3.81%) Food & Staples Retailing – (2.39%) Whole Foods Market, Inc. Food, Beverage & Tobacco – (1.42%) Tyson Foods, Inc., Class A Total Consumer Staples ENERGY – (10.23%) Devon Energy Corp. Nabors Industries Ltd.* Transocean Ltd. Total Energy FINANCIALS – (10.14%) Diversified Financials – (10.14%) Consumer Finance – (2.85%) ADFITECH, Inc.* American Express Co. Diversified Financial Services – (7.29%) Bank of America Corp. Citigroup Inc. Total Financials HEALTH CARE – (6.96%) Health Care Equipment & Services – (3.76%) Universal Health Services, Inc., Class B Pharmaceuticals, Biotechnology & Life Sciences – (3.20%) Valeant Pharmaceuticals International, Inc.(Canada)* Total Health Care INDUSTRIALS – (12.29%) Capital Goods – (9.25%) General Electric Co. Masco Corp. Quanta Services, Inc.* Commercial & Professional Services – (3.04%) Waste Connections, Inc. Total Industrials 36 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) December 31, 2012 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (4.81%) Semiconductors & Semiconductor Equipment – (4.81%) Fairchild Semiconductor International, Inc.* $ Intel Corp. International Rectifier Corp.* Total Information Technology MATERIALS – (6.15%) Allegheny Technologies, Inc. Freeport-McMoRan Copper & Gold Inc. Molycorp, Inc.* United States Steel Corp. Total Materials UTILITIES – (1.66%) AES Corp. Total Utilities TOTAL COMMON STOCK – (Identified cost $229,070,768) CONVERTIBLE PREFERRED STOCK – (6.14%) FINANCIALS – (2.16%) Real Estate – (2.16%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Total Financials INDUSTRIALS – (1.61%) Transportation – (1.61%) Continental Airlines Finance Trust II, 6.00%, Conv. Pfd. Total Industrials UTILITIES – (2.37%) AES Trust III, 6.75%, Conv. Pfd. Total Utilities TOTAL CONVERTIBLE PREFERRED STOCK –(Identified cost $15,053,836) CONVERTIBLE BONDS – (26.89%) CONSUMER DISCRETIONARY – (1.64%) Consumer Services – (1.64%) School Specialty, Inc., Conv. Sub. Deb., 3.75%,11/30/26 $ Total Consumer Discretionary CONSUMER STAPLES – (4.40%) Food, Beverage & Tobacco – (4.40%) Tyson Foods, Inc., Conv. Sr. Notes, 3.25%, 10/15/13 Total Consumer Staples 37 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) December 31, 2012 Principal Value (Note 1) CONVERTIBLE BONDS – (CONTINUED) FINANCIALS – (6.63%) Real Estate – (6.63%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ $ Forest City Enterprises, Inc., Conv. Sr. Notes, 3.625%, 10/15/14 Forest City Enterprises, Inc., Conv. Sr. Notes, 4.25%, 08/15/18 Total Financials INDUSTRIALS – (3.45%) Capital Goods – (3.45%) United Rentals, Inc., Conv. Sr. Notes, 4.00%, 11/15/15 Total Industrials INFORMATION TECHNOLOGY – (4.07%) Semiconductors & Semiconductor Equipment – (4.07%) Intel Corp., Conv. Jr. Sub. Deb., 3.25%, 08/01/39 Total Information Technology MATERIALS – (6.70%) Allegheny Technologies, Inc., Conv. Sr. Notes, 4.25%, 06/01/14 Molycorp, Inc., Conv. Sr. Notes, 3.25%, 06/15/16 Molycorp, Inc., Conv. Sr. Notes, 6.00%, 09/01/17 United States Steel Corp., Conv. Sr. Notes, 4.00%, 05/15/14 Total Materials TOTAL CONVERTIBLE BONDS – (Identified cost $88,609,064) CORPORATE BONDS – (2.40%) CONSUMER DISCRETIONARY – (0.40%) Retailing – (0.40%) Kohl's Corp., Sr. Notes, 6.25%, 12/15/17 Total Consumer Discretionary FINANCIALS – (0.51%) Diversified Financials – (0.19%) Consumer Finance – (0.19%) ADFITECH, Inc., Sr. Bond, 8.00%, 03/15/20 Real Estate – (0.32%) Thornburg Mortgage, Inc., Sr. Notes, 8.00%, 05/15/13(b) Total Financials HEALTH CARE – (0.32%) Pharmaceuticals, Biotechnology & Life Sciences – (0.32%) Valeant Pharmaceuticals International, Inc., 144A Sr. Notes, 6.75%, 08/15/21(Canada)(a) Total Health Care INDUSTRIALS – (0.36%) Capital Goods – (0.36%) Masco Corp., Sr. Notes, 6.125%, 10/03/16 Total Industrials 38 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) December 31, 2012 Principal Value (Note 1) CORPORATE BONDS – (CONTINUED) MATERIALS – (0.81%) Molycorp, Inc., 144A Sr. Notes, 10.00%, 06/01/20(a) $ $ Total Materials TOTAL CORPORATE BONDS – (Identified cost $17,080,562) Total Investments – (99.74%) – (Identified cost $349,814,230) – (c) Other Assets Less Liabilities – (0.26%) Net Assets – (100.00%) $ * Non-Income producing security. (a) These securities are subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations. These securities amounted to $9,611,776 or 2.85% of the Fund's net assets as of December 31, 2012. (b) This security is in default and is not accruing income. The interest rate shown is the original, contractual interest rate.See Note 1 of the Notes to Financial Statements. (c) Aggregate cost for federal income tax purposes is $349,814,230. At December 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized depreciation $ See Notes to Financial Statements 39 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND December 31, 2012 Shares Value (Note 1) COMMON STOCK – (81.58%) FINANCIALS – (81.58%) Real Estate – (81.58%) Real Estate Investment Trusts (REITs) – (78.51%) Diversified REITs – (3.29%) Vornado Realty Trust $ Industrial REITs – (4.52%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Office REITs – (17.91%) Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Brandywine Realty Trust Corporate Office Properties Trust Digital Realty Trust, Inc. DuPont Fabros Technology Inc. SL Green Realty Corp. Residential REITs – (20.95%) American Campus Communities, Inc. AvalonBay Communities, Inc. BRE Properties, Inc. Education Realty Trust, Inc. Equity Residential Essex Property Trust, Inc. Home Properties, Inc. Post Properties, Inc. Retail REITs – (14.62%) CBL & Associates Properties, Inc. DDR Corp. Federal Realty Investment Trust Kimco Realty Corp. Macerich Co. Simon Property Group, Inc. Taubman Centers, Inc. Specialized REITs – (17.22%) American Tower Corp. EPR Properties HCP, Inc. Host Hotels & Resorts Inc. LaSalle Hotel Properties 40 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) December 31, 2012 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Investment Trusts (REITs) – (Continued) Specialized REITs – (Continued) Public Storage $ Rayonier Inc. Ventas, Inc. Real Estate Management & Development – (3.07%) Real Estate Operating Companies – (3.07%) Forest City Enterprises, Inc., Class A* Total Financials TOTAL COMMON STOCK – (Identified cost $186,457,494) PREFERRED STOCK – (9.56%) FINANCIALS – (9.56%) Real Estate – (9.56%) Real Estate Investment Trusts (REITs) – (9.56%) Industrial REITs – (1.64%) Prologis, Inc., 6.75%, Series M Office REITs – (6.47%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. DuPont Fabros Technology Inc., 7.625%, Series B Retail REITs – (1.45%) CBL & Associates Properties, Inc., 7.375%, Series D Taubman Centers, Inc., 6.50%, Series J Total Financials TOTAL PREFERRED STOCK – (Identified cost $12,170,196) CONVERTIBLE BONDS – (3.67%) FINANCIALS – (3.67%) Real Estate – (3.67%) Real Estate Investment Trusts (REITs) – (3.12%) Office REITs – (3.12%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ Real Estate Management & Development – (0.55%) Real Estate Operating Companies – (0.55%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $5,855,000) 41 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) December 31, 2012 Principal Value (Note 1) SHORT-TERM INVESTMENTS – (5.14%) Banc of America Securities LLC Joint Repurchase Agreement, 0.18%, 01/02/13, dated 12/31/12, repurchase value of $5,843,058 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-4.50%, 04/01/42-11/01/42, total market value $5,959,860) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.27%, 01/02/13, dated 12/31/12, repurchase value of $7,607,114 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%, 09/20/40-10/15/40, total market value $7,759,140) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $13,450,000) Total Investments – (99.95%) – (Identified cost $217,932,690) – (b) Other Assets Less Liabilities – (0.05%) Net Assets – (100.00%) $ * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $8,164,434 or 3.12% of the Fund's net assets as of December 31, 2012. (b) Aggregate cost for federal income tax purposes is $218,900,083. At December 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 42 DAVIS SERIES, INC. Statements of Assets and Liabilities At December 31, 2012 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund ASSETS: Investments in securities at value* (see accompanying Schedules of Investments) $ Cash – Receivables: Capital stock sold Dividends and interest Investment securities sold – Prepaid expenses Due from Adviser – Total assets LIABILITIES: Cash overdraft – Payables: Capital stock redeemed Distributions payable – Note payable to bank (Note 6) – Accrued distribution and service plan fees – Accrued management fees Accrued transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ Additional paid-in capital Undistributed (overdistributed) net investment income – Accumulated net realized losses from investments – Net unrealized appreciation (depreciation) on investments and foreign currency transactions – Net Assets $ *Including: Cost of investments $ Cost and market value of repurchase agreements (if greater than 10% of net assets) – 43 DAVIS SERIES, INC. Statements of Assets and Liabilities – (Continued) At December 31, 2012 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund CLASS A SHARES: Net assets $ Shares outstanding Net asset value and redemption price per share (Net assets ÷Shares outstanding) $ Maximum offering price per share (100/95.25 of net asset value)† $ $ $ NA $ $ $ CLASS B SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS C SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS Y SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ †On purchases of $100,000 or more, the offering price is reduced. See Notes to Financial Statements 44 DAVIS SERIES, INC. Statements of Operations For the year ended December 31, 2012 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund INVESTMENT INCOME: Income: Dividends* $ $ – $ – $ $ $ Interest Total income Expenses: Management fees (Note 3) Custodian fees Transfer agent fees: Class A Class B Class C Class Y Audit fees Legal fees Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees Interest expense – Excise tax expense (Note 1) – Miscellaneous Payments under distribution plan (Note 3): Class A – Class B – Class C – Total expenses Expenses paid indirectly (Note 4) – Reimbursement/waiver of expenses by Adviser (Note 3) – Net expenses Net investment income REALIZED & UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain: Investment transactions – Foreign currency transactions – Net realized gain – Net change in unrealized appreciation (depreciation) – Net realized and unrealized gain on investments and foreign currency transactions – Net increase in net assets resulting from operations $ *Net of foreign taxes withheld as follows $ $ – $ – $ $ – $ – See Notes to Financial Statements 45 DAVIS SERIES, INC. Statements of Changes in Net Assets For the year ended December 31, 2012 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund OPERATIONS: Net investment income $ Net realized gain from investments and foreign currency transactions – Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions – Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class B – Class C Class Y Realized gains from investment transactions: Class A – Class B – Class C – Class Y – CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 5): Class A Class B Class C Class Y Total increase (decrease) in net assets NET ASSETS: Beginning of year End of year* $ *Including undistributed (overdistributed) net investment income of $ $ $ – $ $ $ See Notes to Financial Statements 46 DAVIS SERIES, INC. Statements of Changes in Net Assets For the year ended December 31, 2011 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund OPERATIONS: Net investment income $ Net realized gain from investments and foreign currency transactions – Net change in unrealized appreciation(depreciation) on investments and foreign currency transactions – Net increase (decrease) in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class B Class C Class Y Realized gains from investment transactions: Class A – Class B – Class C – Class Y – CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 5): Class A Class B Class C Class Y Total decrease in net assets NET ASSETS: Beginning of year End of year* $ *Including undistributed (overdistributed) net investment income of $ $ – $ – $ $ $ See Notes to Financial Statements 47 DAVIS SERIES, INC. Notes to Financial Statements December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Davis Series, Inc. (a Maryland corporation) (“Company”), is registered under the Investment Company Act of 1940 (“40 Act”) as amended, as an open-end management investment company. Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, and Davis Appreciation & Income Fund are diversified under the 40 Act. Davis Real Estate Fund is non-diversified under the 40 Act. The Company operates as a series issuing shares of common stock in the following six funds (collectively “Funds”): Davis Opportunity Fund seeks to achieve long-term growth of capital. It invests primarily in common stocks and other equity securities, and may invest in both domestic and foreign issuers. Davis Government Bond Fund seeks to achieve current income. It invests in debt securities which are obligations of, or which are guaranteed by, the U.S. Government, its agencies or instrumentalities. Davis Government Money Market Fund seeks to achieve as high a level of current income as is consistent with the principle of preservation of capital and maintenance of liquidity. The Fund is a money market fund that seeks to preserve the value of your investment at $1.00 per share. There can be no guarantee that the Fund will be successful in maintaining a $1.00 share price. It invests exclusively in U.S. Treasury securities, U.S. Government agency securities, U.S. Government agency mortgage securities (collectively “U.S. Government Securities”), and repurchase agreements collateralized by U.S. Government Securities. The Fund seeks to maintain liquidity and preserve capital by carefully monitoring the maturity of its investments. The Fund’s portfolio maintains a dollar-weighted average maturity of sixty days or less. Davis Financial Fund seeks to achieve long-term growth of capital. It invests primarily in common stocks and other equity securities and will concentrate investments in companies principally engaged in the banking, insurance, and financial service industries. Davis Appreciation & Income Fund seeks to achieve total return through a combination of growth and income. Under normal circumstances, the Fund invests in a diversified portfolio of convertible securities, common and preferred stock, and fixed income securities. It may invest in lower rated bonds commonly known as “junk bonds”. The Fund may hold securities in default, and is not obligated to dispose of securities whose issuers or underlying obligors subsequently default. As of December 31, 2012, the value of defaulted securities amounted to $1,080,625 (cost: $9,921,191) or 0.32% of the Fund’s net assets. Davis Real Estate Fund seeks to achieve total return through a combination of growth and income. It invests primarily in securities of companies principally engaged in or related to the real estate industry or which own significant real estate assets or which primarily invest in real estate financial instruments. Because of the risk inherent in any investment program, the Company cannot ensure that the investment objective of any of its series will be achieved. The Company accounts separately for the assets, liabilities, and operations of each Fund. Each Fund offers shares in four classes, Class A, Class B, Class C, and Class Y. Class A shares are sold with a front-end sales charge, except for shares of Davis Government Money Market Fund, which are sold at net asset value. Class B and C shares are sold at net asset value and may be subject to a contingent deferred sales charge upon redemption. Class B shares automatically convert to Class A shares after 7 years. After April 30, 2013, Class B shares of the Funds will no longer be available for purchase, except through exchanges.New Class B share account applications will be returned and any investments for existing Class B share accounts that are received after that date will be invested in Class A shares of Davis Government Money Market Fund. Class Y shares are sold at net asset value and are not subject to any contingent deferred sales charge. Class Y shares are only available to certain qualified investors. Income, expenses (other than those attributable to a specific class), and gains and losses are allocated daily to each class based upon the relative proportion of net assets represented by each class. Operating expenses directly attributable to a specific class, such as distribution and transfer agent fees, are charged against the operations of that class. All expenses for Davis Government Money Market Fund are allocated evenly across all classes of shares based upon the relative portion of net assets represented by each class. All classes have identical rights with respect to voting (exclusive of each class’ distribution arrangement), liquidation, and distributions. The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. 48 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued. Fixed income securities with more than 60 days to maturity are generally valued using evaluated prices or matrix pricing methods determined by an independent pricing service which takes into consideration factors such as yield, maturity, liquidity, ratings, and traded prices in identical or similar securities. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Funds’ Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Funds’ Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Fair valuation standardized methodologies used by the Funds for equity securities include, but are not limited to, adjusting the value based on changes in an appropriate securities index and applying liquidity discounts. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. For Davis Government Money Market Fund, in compliance with Rule 2a-7 of the 40 Act, securities are valued at amortized cost, which approximates market value. The Funds’ valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security if they were to sell the security. Money market securities are valued using amortized cost, in accordance with rules under the 40 Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 49 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements - (Continued) The following is a summary of the inputs used as of December 31, 2012 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Davis Davis Government Davis Appreciation Davis Opportunity Government Money Market Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ – $ – $ $ $ – Consumer staples – – – Energy – – – Financials – – Health care – Industrials – Information technology – – – Materials – Telecommunication services – Utilities – Total Level 1 – – Level 2 – Other Significant Observable Inputs: Equity securities*: Consumer discretionary – Consumer staples – Financials – – – Industrials – Debt securities issued by U.S. Treasuries and U.S. Government corporations and agencies: Long-term – Short-term – Convertible debt securities – Corporate debt securities – Short-term securities – – Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Financials – Total Level 3 – Total Investments $ Level 1 to Level 2 Transfers**: Consumer discretionary $ $ – $ – $ – $ – $ – Consumer staples – Financials – Industrials – Total $ $ – $ – $ $ – $ – Level 2 to Level 1 Transfers**: Financials $ $ – $ – $ $ – $ – *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. **Application of fair value procedures for securities traded on foreign exchanges and the initial public offering of an investment triggered the transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the year ended December 31, 2012. 50 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements - (Continued) The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the year ended December 31, 2012: Davis Opportunity Fund Davis Financial Fund Davis Appreciation & Income Fund Investment Securities: Beginning balance $ $ $ Net realized loss – Decrease in unrealized depreciation – Transfers out of Level 3 into Level 2 – – Ending balance $ – $ $ – Decrease in unrealized depreciation during the period on Level 3 securities still held at December 31, 2012 and included in the change in net assets for the year $ – $ $ – Transfers of investments into or out of Level 3 of the fair value hierarchy represent the beginning value of any security or instrument where a change in the pricing level occurred from the beginning to the end of the period. Realized and unrealized gains (losses) are included in the related amounts on investments in the Statements of Operations. The following table is a summary of those assets in which significant unobservable inputs (Level 3) were used by the Adviser in determining fair value. Note that these amounts exclude any valuations provided by a pricing service or broker. Davis Financial Fund Assets Table Investments at Value: Equity securities: Fair value at December 31, 2012 Valuation technique Index-based value adjustment with liquidity discount Unobservable input Discount rate Amount 25% The significant unobservable input used in the fair value measurement of equity securities is the discount rate, which, if changed, would affect the fair value of the Fund’s investment.Generally, an increase in discount rates would result in a decrease in the fair value of the investment. Master Repurchase Agreements - The Funds, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts. These balances are invested in one or more repurchase agreements, secured by U.S. Government securities. A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation. The cost basis of such assets and liabilities is determined based upon historical exchange rates. Income and expenses are translated at average exchange rates in effect as accrued or incurred. 51 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Foreign Currency- The Funds may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar. Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Funds as an unrealized gain or loss. When the forward currency contract is closed, the Funds record a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed. Investments in forward currency contracts may expose the Funds to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books, and the U.S. Dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate. The Funds include foreign currency gains and losses realized on the sales of investments together with market gains and losses on such investments in the Statements of Operations. Federal Income Taxes- It is each Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders. Therefore, no provision for federal income tax is required. Davis Government Money Market Fund incurred a 2011 federal excise tax liability of $3,756 during the year ended December 31, 2012. The Adviser has analyzed the Funds’ tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of December 31, 2012, no provision for income tax is required in the Funds’ financial statements related to these tax positions. The Funds’ federal and state (Arizona) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue. The earliest tax year that remains subject to examination by these jurisdictions is 2009. The Regulated Investment Company Modernization Act of 2010 requires that capital loss carryforwards with no expiration, if any, be utilized before capital loss carryforwards with expiration dates. At December 31, 2012, the Funds had available for federal income tax purposes unused capital loss carryforwards as follows: Capital Loss Carryforwards Davis Davis Davis Appreciation Davis Opportunity Government & Income Real Estate Fund Bond Fund Fund Fund Pre-Enactment Expiring 12/31/2013 $ – $ $ – $ – 12/31/2014 – – – 12/31/2015 – – – 12/31/2016 – 12/31/2017 12/31/2018 – – Post-Enactment No Expiration Short-term – – – Long-term – – – Total $ Utilized in 2012 $ $ – $ $ Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost. Dividend income is recorded on the ex-dividend date. Dividend income from REIT securities may include return of capital.Upon notification from the issuer, the amount of the return of capital is reclassified to adjust dividend income, reduce the cost basis, and/or adjust realized gain/loss. Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. 52 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Dividends and Distributions to Shareholders - Dividends and distributions to shareholders are recorded on the ex-dividend date. Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, paydowns on fixed income securities, foreign currency transactions, net operating losses, passive foreign investment company shares, partnership income, and distributions from real estate investment trusts. The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Funds. The Funds adjust certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. Accordingly, during the year ended December 31, 2012, for Davis Opportunity Fund, amounts have been reclassified to reflect a decrease in overdistributed net investment income of $1,423,192, an increase in accumulated net realized losses from investments and foreign currency transactions of $1,342,308, and a decrease in additional paid-in capital of $80,884; for Davis Government Bond Fund, amounts have been reclassified to reflect a decrease in overdistributed net investment income of $2,085,469, an increase in accumulated net realized losses from investment transactions of $830,544, and a decrease in additional paid-in capital of $1,254,925; for Davis Financial Fund, amounts have been reclassified to reflect an increase in undistributed net investment income of $631,705 and a corresponding increase in accumulated net realized losses from investments and foreign currency transactions; for Davis Appreciation & Income Fund, amounts have been reclassified to reflect an decrease in overdistributed net investment income of $35,715 and a corresponding decrease in additional paid-in capital. The Funds’ net assets have not been affected by these reclassifications. The tax character of distributions paid during the years ended December 31, 2012 and 2011 was as follows: Ordinary Income Long-Term Capital Gain Return of Capital Total Davis Opportunity Fund $ $ – $ – $ – – Davis Government Bond Fund – Davis Government Money Market Fund – Davis Financial Fund – – Davis Appreciation & Income Fund – Davis Real Estate Fund – As of December 31, 2012, the components of distributable earnings (accumulated losses) on a tax basis were as follows: Davis Opportunity Fund Davis Government Bond Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Undistributed net investment income $ $ – $ $ – $ Accumulated net realized losses from investments and foreign currency transactions – Undistributed long-term capital gain – Net unrealized appreciation (depreciation) on investments Total $ 53 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Indemnification - Under the Funds’ organizational documents, their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, some of the Funds’ contracts with their service providers contain general indemnification clauses. The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period. Actual results may differ from these estimates. Directors Fees and Expenses - The Funds set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. Unfunded Capital Commitments - Unfunded capital commitments represent agreements which obligate a fund to meet capital calls in the future. Payment would be made when a capital call is requested. Capital calls can only be made if and when certain requirements have been fulfilled; thus, the timing and the amount of such capital calls cannot readily be determined. Unfunded capital commitments are recorded when capital calls are requested. As of December 31, 2012, unfunded capital commitments in Davis Financial Fund amounted to $7,581,308. NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the year ended December 31, 2012 were as follows: Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Cost of purchases $ Proceeds from sales 54 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 3 - FEES AND OTHER TRANSACTIONS WITH AFFILIATES Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Funds. DSA-NY performs research and portfolio management services for the Funds under a Sub-Advisory Agreement with the Adviser.The Funds pay no fees directly to DSA-NY. Certain directors and officers of the Funds are also directors and officers of the general partner of the Adviser. Investment Advisory Fees and Reimbursement of Expenses - Advisory fees are paid monthly to the Adviser. The annual rate for Davis Opportunity Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund is 0.55% of the average net assets for each Fund. The annual rate for Davis Government Bond Fund is 0.30% of the average net assets. The annual rate for Davis Government Money Market Fund is 0.50% of the first $250 million of average net assets, 0.45% of the next $250 million, and 0.40% of average net assets in excess of $500 million. The Adviser is contractually committed to waive fees and/or reimburse Davis Government Money Market Fund’s expenses such that net investment income will not be less than zero until May 1, 2013. During the year ended December 31, 2012, such waivers and reimbursements amounted to $1,210,026. The Adviser may recapture from the assets of Davis Government Money Market Fund any of the operating expenses it has reimbursed (but not any of the advisory fees which it has waived) until the end of the third calendar year after the end of the calendar year in which such reimbursement occurs, subject to certain limitations. This recapture could negatively affect the Fund’s future yield. Transfer Agent and Accounting Fees - Boston Financial Data Services, Inc. is the Funds’ primary transfer agent. State Street Bank and Trust Company (“State Street Bank”) is the Funds’ primary accounting provider. Fees for such services are included in the custodian fees as State Street Bank also serves as the Funds’ custodian. The Adviser is also paid for certain transfer agent and accounting services. Year ended December 31, 2012 Davis Davis Davis Government Davis Opportunity Government Money Davis Appreciation Davis Real Fund Bond Fund Market Fund Financial Fund & Income Fund Estate Fund Transfer agent fees paid to Adviser $ Accounting fees paid to Adviser Distribution Plan Fees - The Funds have adopted separate Distribution Plans (“12B-1 Plans”) for Class A, Class B, and Class C shares. Under the 12B-1 Plans, the Funds (other than Davis Government Money Market Fund) reimburse Davis Distributors, LLC (“Distributor”), the Funds’ Underwriter, for amounts paid to dealers as a service fee or commissions with respect to Class A shares sold by dealers, which remain outstanding during the period.The service fee is paid at an annual rate up to 0.25% of the average net assets maintained by the responsible dealers.Each of the Funds (other than Davis Government Money Market Fund) pays the Distributor a 12B-1 fee on Class B and Class C shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of Class B or Class C shares or the maximum amount provided by applicable rule or regulation of the Financial Industry Regulatory Authority, Inc., which currently is 1.00%. The Funds pay the 12B-1 fee on Class B and Class C shares in order: (i) to pay the Distributor distribution fees or commissions on Class B and Class C shares which have been sold and (ii) to enable the Distributor to pay service fees on Class B and Class C shares which have been sold. Year ended December 31, 2012 Davis Davis Government Davis Davis Appreciation Davis Real Opportunity Fund Bond Fund Financial Fund & Income Fund Estate Fund Distribution fees: Class B $ Class C Service fees: Class A Class B Class C The shareholders of Davis Government Money Market Fund have adopted a Distribution Plan in accordance with Rule 12B-1, which does not provide for any amounts to be paid directly to the Distributor as either compensation or reimbursement for distributing shares of the Fund, but does authorize the use of the advisory fee to the extent such fee may be considered to be indirectly financing any activity or expense which is primarily intended to result in the sale of Fund shares. 55 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 3 - FEES AND OTHER TRANSACTIONS WITH AFFILIATES – (CONTINUED) Sales Charges - Front-end sales charges and contingent deferred sales charges (“CDSC”) do not represent expenses of the Funds. They are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Class A shares of the Funds (other than Davis Government Money Market Fund) are sold at net asset value plus a sales charge and are redeemed at net asset value. Class B and Class C shares of the Funds are sold at net asset value and are redeemed at net asset value. A CDSC is imposed upon redemption of certain Class B shares (other than Davis Government Money Market Fund) within six years of the original purchase. The charge is a declining percentage starting at 4.00% of the lesser of net asset value of the shares redeemed or the total cost of such shares. A CDSC of 1.00% is imposed upon redemption of certain Class C shares (other than Davis Government Money Market Fund) within the first year of the original purchase. The Distributor received commissions earned on sales of Class A shares of the Funds (other than Davis Government Money Market Fund) of which a portion was retained by the Distributor and the remaining was re-allowed to investment dealers. Commission advances by the Distributor on the sales of Class B and Class C shares of the Funds (other than Davis Government Money Market Fund) are re-allowed to qualified selling dealers. Year ended December 31, 2012 Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Class A commissions retained by Distributor $ Class A commissions re-allowed to investment dealers Total commissions earned on sales of Class A $ Commission advances by the Distributor on the sale of: Class B $ Class C CDSCs received by the Distributor from: Class B Class C NOTE 4 - EXPENSES PAID INDIRECTLY Under an agreement with State Street Bank, custodian fees are reduced for earnings on cash balances maintained at the custodian by the Funds. Such reductions amounted to $53, $6, $24, $28, and $18 for Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, and Davis Real Estate Fund, respectively, during the year ended December 31, 2012. There were no reductions for Davis Appreciation & Income Fund during the year ended December 31, 2012. 56 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 5 - CAPITAL STOCK At December 31, 2012, there were 10 billion shares of capital stock ($0.01 par value per share) authorized, of which 550 million shares each are designated to Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund, and 4.2 billion shares are designated to Davis Government Money Market Fund. Transactions in capital stock were as follows: Class A Year ended December 31, 2012 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net increase (decrease) $ Class A Year ended December 31, 2011 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net decrease Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net decrease $ 57 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 5 - CAPITAL STOCK – (CONTINUED) Class B Year ended December 31, 2012 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions 82 Shares redeemed Net decrease Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net decrease $ Class B Year ended December 31, 2011 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net decrease Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net decrease $ 58 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 5 - CAPITAL STOCK – (CONTINUED) Class C Year ended December 31, 2012 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net decrease Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net decrease $ Class C Year ended December 31, 2011 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net increase (decrease) $ 59 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 5 - CAPITAL STOCK – (CONTINUED) Class Y Year ended December 31, 2012 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net increase (decrease) $ Class Y Year ended December 31, 2011 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net increase (decrease) $ NOTE 6 - BANK BORROWINGS Each Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes. The purchase of securities with borrowed funds creates leverage in the Fund. Each Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively. Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%. At December 31, 2012, Davis Financial Fund had borrowings outstanding of $39,000. During the year ended December 31, 2012, the average daily loan balance was $110,467 at an average interest rate of 1.40%. Davis Financial Fund had gross borrowings of $15,582,000 and gross repayments of $17,904,000 during the year ended December 31, 2012. The maximum amount of borrowings outstanding at any month end was $1,515,000 during the year ended December 31, 2012. Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund had no borrowings during the year ended December 31, 2012. NOTE 7 - RESTRICTED SECURITIES Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value.The aggregate value of restricted securities in Davis Financial Fund amounted to $6,379,189 or 1.24% of the Fund’s net assets as of December 31, 2012.Information regarding restricted securities is as follows: Fund Security Acquisition Date Units Cost per Unit Valuation per Unit as of December 31, 2012 Davis Financial Fund SKBHC Holdings LLC 11/08/10 $ $ 60 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Opportunity Fund Class A: Year ended December 31, 2012 $0.19d Year ended December 31, 2011 $0.20d Year ended December 31, 2010 $0.24d Year ended December 31, 2009 $0.09d Year ended December 31, 2008 $0.09d Davis Opportunity Fund Class B: Year ended December 31, 2012 $(0.03)d Year ended December 31, 2011 $(0.01)d Year ended December 31, 2010 $0.05d Year ended December 31, 2009 $(0.05)d Year ended December 31, 2008 $(0.07)d Davis Opportunity Fund Class C: Year ended December 31, 2012 $0.01d Year ended December 31, 2011 $0.02d Year ended December 31, 2010 $0.07d Year ended December 31, 2009 $(0.03)d Year ended December 31, 2008 $(0.05)d Davis Opportunity Fund Class Y: Year ended December 31, 2012 $0.24d Year ended December 31, 2011 $0.27d Year ended December 31, 2010 $0.30d Year ended December 31, 2009 $0.15d Year ended December 31, 2008 $0.17d Davis Government Bond Fund Class A: Year ended December 31, 2012 $0.02d Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Year ended December 31, 2008 Davis Government Bond Fund Class B: Year ended December 31, 2012 $(0.03)d Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Year ended December 31, 2008 Davis Government Bond Fund Class C: Year ended December 31, 2012 $(0.03)d Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Year ended December 31, 2008 61 Financial Highlights Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– 12.18% 1.02% 1.02% 0.83% 19% $– $– (3.63)% 1.02% 1.02% 0.90% 53% $– $– 13.92%e 1.05% 1.05% 1.18% 24% $– $– 44.81% 1.17% 1.17% 0.56% 24% $– $– (44.71)% 1.15% 1.15% 0.47% 29% $– $– 11.03% 2.01% 2.01% (0.16)% 19% $– $– (4.61)% 1.98% 1.98% (0.06)% 53% $– $– 12.91%e 1.99% 1.99% 0.24% 24% $– $– $– $– 43.42% 2.11% 2.11% (0.38)% 24% $– $– $– $– (45.18)% 2.00% 2.00% (0.38)% 29% $– $– 11.23% 1.82% 1.82% 0.03% 19% $– $– (4.40)% 1.82% 1.82% 0.10% 53% $– $– 13.06%e 1.84% 1.84% 0.39% 24% $– $– $– $– 43.65% 1.96% 1.96% (0.23)% 24% $– $– $– $– (45.15)% 1.91% 1.91% (0.29)% 29% $– $– 12.40% 0.77% 0.77% 1.08% 19% $– $– (3.38)% 0.77% 0.77% 1.15% 53% $– $– 14.31%e 0.75% 0.75% 1.48% 24% $– $– 45.31% 0.81% 0.81% 0.92% 24% $– $– (44.54)% 0.85% 0.85% 0.77% 29% $– $– 0.67% 0.70% 0.70% 0.27% 28% $– $– 2.01% 0.74% 0.74% 1.49% 27% $– $– 1.95% 0.75% 0.75% 2.00% 33% $– $– 3.37% 0.72% 0.72% 2.78% 48% $– $– 4.38% 0.87% 0.87% 3.29% 67% $– $– (0.20)% 1.63% 1.63% (0.66)% 28% $– $– 1.09% 1.66% 1.66% 0.57% 27% $– $– 0.84% 1.65% 1.65% 1.10% 33% $– $– 2.42% 1.65% 1.65% 1.85% 48% $– $– 3.77% 1.69% 1.69% 2.47% 67% $– $– (0.15)% 1.57% 1.57% (0.60)% 28% $– $– 1.16% 1.59% 1.59% 0.64% 27% $– $– 1.10% 1.56% 1.56% 1.19% 33% $– $– 2.49% 1.58% 1.58% 1.92% 48% $– $– 3.63% 1.63% 1.63% 2.53% 67% 62 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Government Bond Fund Class Y: Year ended December 31, 2012 $0.03d Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Year ended December 31, 2008 Davis Government Money Market Fund Class A, B, C, and Y: Year ended December 31, 2012 $–f $– $–f Year ended December 31, 2011 $–f $– $–f Year ended December 31, 2010 $–f $– $–f Year ended December 31, 2009 $– Year ended December 31, 2008 $– Davis Financial Fund Class A: Year ended December 31, 2012 $0.28d Year ended December 31, 2011 $0.27d Year ended December 31, 2010 $0.23d Year ended December 31, 2009 $0.12d Year ended December 31, 2008 $0.16d Davis Financial Fund Class B: Year ended December 31, 2012 $(0.05)d Year ended December 31, 2011 $(0.06)d Year ended December 31, 2010 $(0.08)d Year ended December 31, 2009 $(0.11)d Year ended December 31, 2008 $(0.14)d Davis Financial Fund Class C: Year ended December 31, 2012 $0.01d Year ended December 31, 2011 $(0.01)d Year ended December 31, 2010 $(0.03)d Year ended December 31, 2009 $(0.08)d Year ended December 31, 2008 $(0.11)d Davis Financial Fund Class Y: Year ended December 31, 2012 $0.34d Year ended December 31, 2011 $0.30d Year ended December 31, 2010 $0.25d Year ended December 31, 2009 $0.14d Year ended December 31, 2008 $0.20d Davis Appreciation & Income Fund Class A: Year ended December 31, 2012 $0.44d Year ended December 31, 2011 $0.45d Year ended December 31, 2010 $0.40d Year ended December 31, 2009 $0.38d Year ended December 31, 2008 $0.54d 63 Financial Highlights – (Continued) Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– 1.11% 0.44% 0.44% 0.53% 28% $– $– 2.16% 0.60% 0.60% 1.63% 27% $– $– 2.11% 0.58% 0.58% 2.17% 33% $– $– 3.44% 0.64% 0.64% 2.86% 48% $– $– 4.43% 0.82% 0.82% 3.34% 67% $–f $– $– $–f 0.04% 0.63% 0.16% 0.04% NA $–f $– $– $–f 0.03% 0.63% 0.12% 0.03% NA $–f $– $– $–f 0.02% 0.61% 0.21% 0.02% NA $– $– 0.28% 0.63% 0.47% 0.30% NA $– $– 2.26% 0.57% 0.57% 2.30% NA $– 18.15% 0.91% 0.91% 0.96% 10% $– (9.02)% 0.91% 0.91% 0.87% 12% $– $– 11.25% 0.95% 0.95% 0.79% 2% $– $– 46.02%g 1.05% 1.05% 0.51% 9% $– (45.62)% 1.06% 1.06% 0.50% 9% $– $– 16.81% 2.09% 2.09% (0.22)% 10% $– (10.09)% 2.02% 2.02% (0.24)% 12% $– $– $– $– 10.00% 2.07% 2.07% (0.33)% 2% $– $– $– $– 44.38%g 2.19% 2.19% (0.63)% 9% $– $– (46.13)% 2.08% 2.08% (0.52)% 9% $– 17.04% 1.84% 1.84% 0.03% 10% $– (9.85)% 1.81% 1.81% (0.03)% 12% $– $– $– $– 10.26% 1.86% 1.86% (0.12)% 2% $– $– $– $– 44.71%g 1.95% 1.95% (0.39)% 9% $– $– (46.09)% 1.94% 1.94% (0.38)% 9% $– 18.33% 0.72% 0.72% 1.15% 10% $– (8.90)% 0.75% 0.75% 1.03% 12% $– $– 11.37% 0.86% 0.86% 0.88% 2% $– $– 46.13%g 0.95% 0.95% 0.61% 9% $– (45.56)% 0.97% 0.97% 0.59% 9% $– $– 8.44% 0.95% 0.95% 1.64% 11% $– $– (7.45)% 0.93% 0.93% 1.61% 20% $– $– 20.34% 0.94% 0.94% 1.58% 20% $– $– 49.68% 1.06% 1.06% 1.98% 15% $– $– (41.43)% 1.07% 1.07% 2.24% 28% 64 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Appreciation & Income Fund Class B: Year ended December 31, 2012 $0.19d Year ended December 31, 2011 $0.19d Year ended December 31, 2010 $0.16d Year ended December 31, 2009 $0.20d Year ended December 31, 2008 $0.33d Davis Appreciation & Income Fund Class C: Year ended December 31, 2012 $0.23d Year ended December 31, 2011 $0.22d Year ended December 31, 2010 $0.19d Year ended December 31, 2009 $0.23d Year ended December 31, 2008 $0.35d Davis Appreciation & Income Fund Class Y: Year ended December 31, 2012 $0.50d Year ended December 31, 2011 $0.51d Year ended December 31, 2010 $0.44d Year ended December 31, 2009 $0.44d Year ended December 31, 2008 $0.61d Davis Real Estate Fund Class A: Year ended December 31, 2012 $0.39d Year ended December 31, 2011 $0.31d Year ended December 31, 2010 $0.30d Year ended December 31, 2009 $0.39d Year ended December 31, 2008 $0.42d Davis Real Estate Fund Class B: Year ended December 31, 2012 $0.07d Year ended December 31, 2011 $0.03d Year ended December 31, 2010 $0.08d Year ended December 31, 2009 $0.22d Year ended December 31, 2008 $0.21d Davis Real Estate Fund Class C: Year ended December 31, 2012 $0.16d Year ended December 31, 2011 $0.10d Year ended December 31, 2010 $0.12d Year ended December 31, 2009 $0.27d Year ended December 31, 2008 $0.24d Davis Real Estate Fund Class Y: Year ended December 31, 2012 $0.46d Year ended December 31, 2011 $0.36d Year ended December 31, 2010 $0.33d Year ended December 31, 2009 $0.46d Year ended December 31, 2008 $0.50d a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Sales charges are not reflected in the total returns. b The ratios in this column reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements and/or waivers from the Adviser. c The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period.Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. d Per share calculations were based on average shares outstanding for the period. 65 Financial Highlights – (Continued) Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– 7.39% 1.89% 1.89% 0.70% 11% $– $– (8.31)% 1.84% 1.84% 0.70% 20% $– $– 19.31% 1.85% 1.85% 0.67% 20% $– $– 48.28% 1.99% 1.99% 1.05% 15% $– $– (41.92)% 1.93% 1.93% 1.38% 28% $– $– 7.54% 1.75% 1.75% 0.84% 11% $– $– (8.21)% 1.74% 1.74% 0.80% 20% $– $– 19.43% 1.76% 1.76% 0.76% 20% $– $– 48.36% 1.89% 1.89% 1.15% 15% $– $– (41.85)% 1.87% 1.87% 1.44% 28% $– $– 8.62% 0.75% 0.75% 1.84% 11% $– $– (7.30)% 0.74% 0.74% 1.80% 20% $– $– 20.66% 0.73% 0.73% 1.79% 20% $– $– 50.05% 0.80% 0.80% 2.24% 15% $– $– (41.25)% 0.79% 0.79% 2.52% 28% $– $– 16.86% 1.01% 1.01% 1.38% 50% $– $– 9.69% 1.08% 1.08% 1.26% 68% $– $– 20.09% 1.11% 1.11% 1.36% 43% $– $– 31.72% 1.35% 1.35% 2.55% 64% (46.89)% 1.23% 1.23% 1.62% 44% $– $– 15.60% 2.11% 2.11% 0.28% 50% $– $– 8.42% 2.19% 2.19% 0.15% 68% $– $– 18.73% 2.20% 2.20% 0.27% 43% $– $– 30.38% 2.46% 2.46% 1.44% 64% (47.41)% 2.13% 2.13% 0.72% 44% $– $– 15.90% 1.86% 1.86% 0.53% 50% $– $– 8.80% 1.89% 1.89% 0.45% 68% $– $– 19.07% 1.92% 1.92% 0.55% 43% $– $– 30.70% 2.18% 2.18% 1.72% 64% (47.33)% 2.00% 2.00% 0.85% 44% $– $– 17.14% 0.76% 0.76% 1.63% 50% $– $– 9.97% 0.79% 0.79% 1.55% 68% $– $– 20.52% 0.77% 0.77% 1.70% 43% $– $– 32.37% 0.92% 0.92% 2.98% 64% (46.75)% 0.89% 0.89% 1.96% 44% e Davis Opportunity Fund made a favorable investment in an initial public offering (IPO), which had a material impact on the investment performance, adding approximately 2% to the Fund's total return in 2010. The rapid appreciation was an unusual occurrence and such performance may not continue in the future. f Less than $0.0005 per share. g Davis Financial Fund received a favorable class action settlement from a company that it no longer owns. This settlement had a material impact on the investment performance, adding approximately 1% to the Fund's total return in 2009. This was a one-time event that is unlikely to be repeated. See Notes to Financial Statements 66 DAVIS SERIES, INC. Report of Independent Registered Public Accounting Firm The Shareholders and Board of Directors Davis Series, Inc.: We have audited the accompanying statements of assets and liabilities of Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund (each a series of Davis Series, Inc.), including the schedules of investments, as of December 31, 2012, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund as of December 31, 2012, the results of their operations for the year then ended, the changes in their net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. KPMG LLP Denver, Colorado February 25, 2013 67 DAVIS SERIES, INC. Federal Income Tax Information (Unaudited) In early 2013, shareholders will receive information regarding all dividends and distributions paid to them by the Funds during the calendar year 2012. Regulations of the U.S. Treasury Department require the Funds to report this information to the Internal Revenue Service. The information and distributions reported herein may differ from the information reported as distributions taxable to certain shareholders for the calendar year 2012 with their 2012 Form 1099-DIV. The information is presented to assist shareholders in reporting dividends and distributions received from the Funds to the Internal Revenue Service. Because of the complexity of the federal regulations that may affect your individual tax return and the many variations in state and local tax regulations, we recommend that you consult your tax adviser for specific guidance. Each Fund designates the following amounts distributed during the calendar year ended December 31, 2012, as dividends eligible for the corporate dividends-received deduction, qualified dividend income, and long-term capital gain distributions. Davis Opportunity Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Income dividends $ Income qualifying for corporate dividends-received deduction $ 100% 100% 86% 1% Qualified dividend income $ 100% 100% 90% 2% Long-term capital gain distributions $ – $ $ – $ – 68 DAVIS SERIES, INC. Privacy Notice and Householding Privacy Notice While you generally will be dealing with a broker-dealer or other financial adviser, we may collect information about you from your account application and other forms that you may deliver to us. We use this information to process your requests and transactions; for example, to provide you with additional information about our Funds, to open an account for you, or to process a transaction. In order to service your account and execute your transactions, we may provide your personal information to firms that assist us in servicing your account, such as our transfer agent. We may also provide your name and address to one of our agents for the purpose of mailing to you your account statement and other information about our products and services. We require these outside firms and agents to protect the confidentiality of your information and to use the information only for the purpose for which the disclosure is made. We do not provide customer names and addresses to outside firms, organizations, or individuals except in furtherance of our business relationship with you or as otherwise allowed by law. We restrict access to nonpublic personal information about you to those employees who need to know that information to provide products or services to you. We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your personal information. Householding To avoid sending duplicate copies of materials to households, the Funds will mail only one copy of each prospectus, Annual, and Semi-Annual Report to shareholders having the same last name and address on the Funds’ records. The consolidation of these mailings, called householding, benefits the Funds through reduced mailing expense. If you do not want the mailing of these documents to be combined with those to other members of your household, please contact the Davis Funds by phone at 1-800-279-0279. Individual copies of current prospectuses and reports will be sent to you within 30 days after the Funds receive your request to stop householding. 69 DAVIS SERIES, INC. Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death, or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since 1986 Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon Feinblatt LLC (law firm). 13 Director, Legg Mason Investment Counsel & Trust Company, N.A. (asset management company) and Rodney Trust Company (Delaware). John S. Gates, Jr. (08/02/53) Director Director since 2007 Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company (beginning in 2006); Co-founder of CenterPoint Properties Trust (REIT); Co-chairman and Chief Executive Officer for 22 years (until 2006). 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority of Chicago. Thomas S. Gayner (12/16/61) Director/ Chairman Director since 2004 President and Chief Investment Officer, Markel Corp. (diversified financial holding company). 13 Director, Washington Post Co. (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). Samuel H. Iapalucci (07/19/52) Director Director since 2006 Former Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering). 13 Director, Trow Global Holdings Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since 2002 Principal, Spears Abacus Advisors, LLC (investment management firm) since August 2011; former Chairman, NorthRoad Capital Management, LLC (investment management firm). 13 none Marsha Williams (03/28/51) Director Director since 1999 Retired; former Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010; former Executive Vice President and Chief Financial Officer, Equity Office Properties Trust (REIT) 2002-2007. 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Co., N.V. (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 70 DAVIS SERIES, INC. Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1997 President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. 16 Director, Selected Funds (consisting of three portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since 1997 President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 16 Director, Selected Funds (consisting of three portfolios) since 1998; Director, Washington Post Co. (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President and Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. Thomas D. Tays (born 03/07/57, Davis Funds officer since 1997). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer, and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 71 DAVIS SERIES, INC. Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Overnight Address: 30 Dan Road Canton, Massachusetts 02021-2809 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 1225 Seventeenth Street, Suite 800 Denver, Colorado 80202 For more information about Davis Series, Inc., including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report. The Funds’ Statement of Additional Information contains additional information about the Funds’ Directors and is available without charge, upon request, by calling 1-800-279-0279 and on the Funds’ website at www.davisfunds.com. Quarterly Fact Sheets are available on the Funds’ website at www.davisfunds.com. ITEM 2.CODE OF ETHICS The registrant has adopted a code of ethics that applies to the registrant’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. A copy of the code of ethics is filed as an exhibit to this form N-CSR. No waivers were granted to this code of ethics during the period covered by this report. ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT The registrant’s board of directors has determined that independent trustee Marsha Williams qualifies as the “audit committee financial expert”, as defined in Item 3 of form N-CSR. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES (a) Audit Fees.The aggregate Audit Fees billed by KPMP LLP (“KPMG”) for professionalservices rendered for the audits of the audits of the financial statements, or services that are normally provided in connection with statutory and regulatory filings or engagements for the fiscal year ends December 31, 2012 and December 31, 2011 were $149,760 and $147,600, respectively. (b) Audit-Related Fees.The aggregate Audit-Related Fees billed by KPMG for services rendered for assurance and related services that are not reasonably related to the performance of the audit or review of the fund financial statements, but not reported as Audit Fees fore fiscal year ends December 31, 2012 and December 31, 2011 were $0 and $0, respectively. (c) Tax Fees.The aggregate Tax Fees billed by KPMG for professional services rendered for tax compliance, tax advice and tax planning for the fiscal year ends December 31, 2012 and December 31, 2011 were $39,930 and $38,720, respectively. Fees included in the Tax Fee category comprise all services performed by professional staff in the independent accountant’s tax division except those services related to the audit.These services include preparation of tax returns, tax advice related to mergers and a review of the fund income and capital gain distributions. (d) All Other Fees.The aggregate Other Fees billed by KPMG for all other non-audit services rendered to the fund for the fiscal year ends December 31, 2012 and December 31, 2011 were $6,638 and $0, respectively. (e) (1)Audit Committee Pre-Approval Policies and Procedures. The fund Audit Committee must pre-approve all audit and non-audit services provided by the independentt accountant relating to the operations or financial reporting of the funds.Prior to the commencement of any audit or non-audit services to a fund, the Audit Committee reviews the services to determine whether they are appropriate and permissible under applicable law. The fund Audit Committee has adopted a policy whereby audit and non-audit services performed by the fund independent accountant require pre-approval in advance at regularly scheduled Audit Committee meetings.If such a service is required between regularly scheduled Audit Committee meetings, pre-approval may be authorized by the Audit Committee Chairperson with ratification at the next scheduled audit committee meeting. (2)No services included in (b) – (d) above were approved pursuant to paragraph (c)(7)(i)(C) of Rule 2-1 of Regulation S-X. (f) Not applicable (g) The Funds’ independent accountant did not provide any services to the investment advisor or any affiliate for the fiscal years ended December 31, 2012 and December 31, 2011.The fund has not paid any fees for non-audit not previously disclosed in items 4 (b) – (d). (h) The registrant’s audit committee of the board of trustees has considered whether the provision of non-audit services that were rendered to the registrant’s investment adviser, and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant’s independence.No such services were rendered. ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS Not Applicable ITEM 6.SCHEDULE OF INVESTMENTS Not Applicable.The complete Schedule of Investments is included in Item 1 of this for N-CSR ITEM 7.DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 9.PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANIES AND AFFILIATED PURCHASERS Not Applicable ITEM 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There have been no changes to the procedure by which shareholders may recommend nominees to the registrant’s Board of Trustees. ITEM 11.CONTROLS AND PROCUDURES (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3 (c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls. ITEM 12.EXHIBITS (a) (1) The registrant’s code of ethics pursuant to Item 2 of Form N-CSR is filed as an exhibit to this form N-CSR. (a) (2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached. (a) (3) Not applicable (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS SERIES, INC. By/s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:March 11, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:March 11, 2013 By/s/ Douglas A. Haines Douglas A. Haines Principal Financial Officer Date:March 11, 2013
